 DELHI-TAYLOR REFINING DIVISION115Delhi-TaylorRefiningDivision, Hess Oil and Chemi-cal CorporationandOil, Chemical and AtomicWorkersInternationalUnion, AFL-CIO. Case23-CA-1596August 17, 1967SUPPLEMENTAL DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, the statements of position filed by the partiesin response to the Board's notice to them that it in-tended to reconsider its Decision and Order, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer, subject to the modifications in-dicated below.On November 18, 1963, Trial Examiner RameyDonovan issued his Decision in the above-entitledproceeding,finding that the Respondent had vio-lated Section 8(a)(1) and(5) of the National LaborRelations Act, as amended,by insisting,to the pointof impasse,on the exclusion of certain employeesfrom an admittedly appropriate unit,and that it hadviolated Section 8(a)(1), (3), and(5) by failing andrefusing to operate its plantfrom April 1 to May 7,1963, as set forth in the attached Trial Examiner'sDecision.Thereafter,Respondent and the Unionfiled exceptions to the Trial Examiner'sDecisionwith supporting briefs. Respondent also filed a mo-tion to reopen the record and the Union filed an op-position thereto.Thereafter,on September 16, 1964,the NationalLabor Relations Board issued its Decision andOrder,'finding that the Respondent had committedthe unfair labor practices alleged in the complaintand found by the Trial Examiner and orderingRespondent to cease and desist therefrom and totake certain affirmative action to remedy the unfairlabor practices.2Thereafter, on September23, 1964,Respondentfiled a petition for review and to set aside theBoard'sDecision and Order in the United StatesCourtof Appeals for theFifth Circuit.On October30, 1964,the court granted a joint motion of theBoard and Respondent to stay further proceedingsforpurposes of considering the impact of theSupreme Court decision inAmericanShipBuildingCo. v. N.L.R.B3On June 2, 1965, the courtgranted the Board's motion for a further stay in theproceedings.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Having reconsidered the matter,and since therecord has not yet been filed in the court,the Boardhas decided to set aside its prior Decision andOrder and to substitute therefor the following Sup-plemental Decision and Order.148 NLRB 1080zAffirmatively, the Board's Order required Respondent to bargain withthe Union on request, and to make whole each of the employees deprived167 NLRB No. 81.RESPONDENT'S REFUSAL TO RECOGNIZE THEUNION AS THE REPRESENTATIVE OF LABORATORYAND WAREHOUSE EMPLOYEESOn January 27, 1963, Respondent executed anagreement with Delhi-Taylor Oil Refining Com-pany in which it agreed to purchase certain of thelatter'sproperties, including the Corpus Christi,Texas, oil refinery involved herein. On March 8,1963, McCollum, senior vice president of Respon-dent, arranged a meeting with representatives of theUnion.At that meeting, McCollum notified theUnion of Respondent's purchase of the refinery.McCollum told the union representatives thatRespondentwould not assume Delhi-Taylor'sobligations under the existing collective-bargainingagreement, which then had a year to run, and in-cluded the warehouse and laboratory employees inthe bargaining unit, but that Respondent was willingand desirous of negotiating a new agreement withtheUnion.McCollum stated that such an agree-ment must contain certain provisions which he thenset forth. Among these provisions was one whichwould have excluded the warehouse and laboratoryemployees from the bargaining unit. Throughoutthe subsequent negotiations, at leastuntil April 1,1963, McCollum adhered to the position that thelaboratory and warehouse employees had to be ex-cluded from the unit.The complaint herein alleges that the Union is thestatutory representative of employees in a unit ofproduction and maintenance employees, includinginter alia,laboratory and warehouse employees,and that such unit is appropriate for purposes of col-lective bargaining within the meaning of Section9(b) of the Act. Respondent's answer does not denythese allegations, and Respondent admitted at thehearing that such unit is appropriate, and that theUnion is the representative of a majority of the em-ployees in such unit. In these circumstances, and inview of the record evidence that the Union hasrepresented employees in such unit since 1941, wefind that the laboratory and warehouse employees,of employment by payment of backpay with interest3 380 U S 300310-5410-70-9 116DECISIONSOF NATIONALLABOR RELATIONS BOARDat all times material herein, constituted a part of theunit appropriate for purposes of collective bargain-ing at Respondent's Corpus Christi, Texas, oilrefinery.As indicated above, Respondent adhered, at leastuntil it locked out employees on April 1, 1963, to itsposition that laboratory and warehouse employeeshad to be excluded from the bargaining unit. In viewof the appropriateness of the unit including suchemployees, we find that Respondent's adherence toits position in the face of the Union's insistence thatitbe recognized as their bargaining representativeconstituted a failure and refusal to recognize theUnion as the representative of the laboratory andwarehouse employees, and that such failure andrefusal violated Section 8(a)(5) and (1) of the Act4However, we do not find that Respondent's posi-tion that laboratory and warehouse employees beexcluded from the unit was taken as a means offorestallingagreement on a contract with theUnion.The record contains overwhelmingevidence that Respondent was desirous of enteringinto a contract with the Union and that it engagedin good-faith bargaining to that end. Nor are we ableto discern any substantial evidence that Respond-ent'sposition respecting the exclusion of thelaboratory and warehouse employees served tofrustrate collective bargaining on other issues. Thedetailed findings made by the Trial Examiner con-cerning what transpired at the bargaining meetingsdemonstrate that such meetings were devoted al-most wholly to discussions concerning the majormatters at issue between the negotiating parties,and that the failure to reach agreement on those is-sues did not stem from the parties' position respect-ing laboratory and warehouse employees. Finally,we do not find that Respondent conditioned execu-tion of an agreement with the Union upon theUnion'sagreementto exclude the laboratory andwarehouse employees. We are cognizant of the factthat the exclusion of such employees was one of theitems upon which Respondent informed the Unionithad to have agreement. However, on the basis ofthe Trial Examiner's findings of what transpired atthe negotiation meetings, we are satisfied that theRespondent and the Union were content to deferresolution of this issue until settlement of the sub-stantive terms of the contract. Those issues werenot settled during the course of the negotiationsspread on the record, but the record fails to showthat this was because the Respondent insisted on itsproposed exclusion of laboratory and warehouseemployees from the unitsII.RESPONDENT DID NOT VIOLATE THE ACT INFAILING AND REFUSING TO OPERATE THEREFINERY DURING THE PERIOD APRIL 1, 1963,TO MAY 7, 1963The Trial Examiner found, for reasons fully setforth in his Decision, that the bargaining negotia-tionsbetween Respondent and the Union hadreached a state of impasse on March 28, 1963, andthat Respondent's subsequent refusal to operate itsCorpus Christi, Texas, oil refinery during theperiod from April 1, 1963, to May 7, 1963, con-stituted a lockout of its employees designed to bringeconomic pressure on the Union to compel it to signa contract on its terms. We adopt such findings.On the basis of the foregoing findings and in ac-cordance with Board law existing at the time he is-sued his Decision, the Trial Examiner found thatthe lockout violated Section (a)(1), (3), and (5) ofthe Act. We are satisfied that the Supreme Court'sdecision in theAmerican Ship Buildingcaserequires reversal of these findings.In theAmericanShipBuildingdecision, theCourt squarely held that an employer may lock outhis employees,after an impasse in bargaining hasbeen reached,for the sole purpose of bringingeconomic pressure to bear on their statutoryrepresentatives to accept the employer's legitimatebargaining position.In view of that holding,we con-clude that Respondent's lockout cannot be deemedunlawful simply because it was offensive,ratherthan defensive,innature,or because it wasdesigned,after impasse had been reached on legiti-mate bargaining proposals,to force acceptance ofsuch proposals.The record leaves no doubt as to the correctnessof the TrialExaminer'sfindings that Respondentand the Union had reached impasse in their collec-tive-bargainingnegotiationsconcerningtheRespondent's legitimate bargaining proposals, andthat Respondent locked out its employees to secureunion acceptance of such proposals.Were these the only issues in this case, theAmerican Ship Buildingdecisionwould clearlyrequire dismissal of the allegations of the complaintthat the lockout violated Section 8(a)(1), (3), and (5)as the Union freely concedes. However, Respond-ent, as we have found,violated Section 8(a)(5) bycontinued adherence to its position that laboratoryand warehouse employees be excluded from thebargaining unit,and the Union contends that suchfinding precludes a finding that the lockout wasdesigned solely to compel acceptance of Respond-ent's legitimate bargaining proposals, and that,'We do not findthat Respondent's attempt to obtain the Union's agree-ment to an alteration of the bargaining unit was, in and of itself,unlawful,for the Actcontemplates,at least in some circumstances,alteration of ex-isting bargaining units by voluntary agreement of the parties,Douds vInternational Longshoreman's Association[New York Shipping Assn ],241 F 2d 278 (C A 2) However,when the Union rejected the proposaland made clear its determination to represent all of the employees in theexisting appropriate unit, conformance with the provisionsof Section8(a)(5) required Respondentto withdrawits insistence on such a proposalN L R B v Wooster Division of Borg-Warner Corp,356 U.S 3425CfN L R B v Wooster Division of Borg-Warner Corp, supra DELHI-TAYLOR REFINING DIVISION117therefore, theAmerican Ship Buildingdecisiondoes not control our decision in this case.6We have reviewed the record for the purpose ofdetermining the impact upon the negotiationsbetween the parties of Respondent's unlawful in-sistence upon the exclusion of laboratory andwarehouse employees, and the role it played inRespondent's decision to lock out its employees.We have already noted our finding that such in-sistencewas not designed to frustrate collectivebargaining on other issues and did not contribute tothe impasse between the parties on such issues, andthat the record will not support a finding thatRespondent was refusing to sign any and allproposed agreements simply on the ground thatthey did not include a provision excluding laborato-ry and warehouse employees from the unit. In addi-tion, it is clear that the Union did not reject Re-spondent's contract terms solely, or even primarily,because they included the provision excluding thelaboratory and warehouse employees from the unit;the record clearly reveals that the Union andRespondent were far apart on items which bothparties deemed to be of fundamental importance. Inview of these circumstances, we are convinced thatRespondent would have locked out its employeeseven if the issue as to the unit status of laboratoryand warehouse employees had been withdrawnfrom negotiations, and we find that Respondent'sposition on that issue did not materially motivate itsdecision to lock out its employees.In view of the foregoing, and as the record indi-cates that Respondent was not motivated byunion animus or in furtherance of an unlawful bar-gaining position, we find that Respondent's lockoutdid not violate Section 8(a)(3) or (1) of the Act. Ac-cordingly,we find the Respondent's lockout,generally supportive of Respondent's position onother issues, as it was, was not rendered unlawfulbecause Respondent continued to insist upon bar-gaining over the unit status of laboratory andwarehouse employees. We shall, therefore, dismisstheallegationsof the complaint alleging thatRespondent's lockout was unlawful.CONCLUSIONS OF LAW1.Respondent is engaged in commerce withinthe meaning of the Act.2.By insisting upon its proposal to excludelaboratory and warehouse employees from the ap-propriate bargaining unit in the face of the Union'sinsistence that it be recognized as the collective-bargaining representative of all employees in the ap-propriate bargaining unit, including the laboratoryand warehouse employees, Respondent refused tobargain in violation of Section 8(a)(5) of the Act,and has interfered with employees in the exercise ofrights guaranteed in Section 7 of the Act, in viola-tion of Section 8(a)(1) of the Act.3.Respondent did not violate the Act in lockingout its employees during the period April 1, 1963,to May 7, 1963.4.The unfairRespondent affectthe Act.labor practices committed bycommerce within the meaning ofORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,Delhi-TaylorRefining Division,Hess Oil andChemical Corporation,its officers,agents,succes-sors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Oil,Chemical and AtomicWorkers InternationalUnion,AFL-CIO,as the exclusive representativeof all of Respondent's employees in the followingappropriate unit:All production and maintenance employees, in-cluding laboratory and warehouse employees,employed at its Corpus Christi refinery, but ex-cluding clerical employees,draftsmen, en-gineers,guards,foremen, assistant foremen,and other supervisors as defined in the Act.(b) In any like or related manner,interferingwith, restraining,and coercing employees in theirexercise of rights guaranteed by Section 7 of theAct.2.Take thefollowing affirmative action to effec-tuate the policies ofthe Act:(a)Upon request,bargain collectively with Oil,ChemicalandAtomicWorkers InternationalUnion,AFL-CIO,as the exclusive representativeof all employees in the appropriate bargaining unit,and embody any understanding in a signed contract.(b)Post at its refinery in Corpus Christi, Texas,copies of the attached notice marked "Appendix."7Copies of said notice,to be furnished by the Re-gionalDirector for Region 23, after being dulysigned by Respondent or his duly authorizedrepresentative, shall be posted by it immediatelyupon receipt thereof,and be maintained by Re-spondent for 60 consecutivedaysthereafter, in8We find no ment in the Union's contention that Respondent's in-sistence that any contract entered into between the parties would notbecome effective until June 1, 1963, was an unlawful bargaining positionContrary to the Union, we do not view deferral of the effective date ofagreed on contractual provisions as depriving employees of their right tobe represented by their bargaining representative during such interimperiod° In the eventthat this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order " 118DECISIONS OF NATIONALconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director, in writing,within 10 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the allega-tions of the complaint that Respondent's lockoutduring the period April 1, 1963, to May 7, 1963,violated Section 8(a)(1), (3), and (5) of the Act be,and they hereby are, dismissed.IT IS HEREBY FURTHER ORDERED that the Deci-sion and Order issued on September 16, 1964, be,and it hereby is, vacated and set aside.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOTrefuse to recognizeand bar-gainwith Oil, Chemical and Atomic WorkersInternationalUnion,AFL-CIO, as therepresentative of our employees in the unitdescribed below. The bargainingunit is:All productionand maintenance em-ployees,includinglaboratoryandwarehouse employees, employed at itsCorpus Christi refinery, but excludingclerical employees, draftsmen, engineers,guards, foremen,assistantforemen, andother supervisors as defined in the Act.WE WILL, upon request, bargain collectivelywith Oil, Chemical and Atomic Workers Inter-nationalUnion, AFL-CIO, as the exclusiverepresentative of all employees in the above-described bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the rights guaranteedby Section 7 of the Act.DELHI-TAYLORREFINING DIVISION, HESSOIL AND CHEMICALCORPORATION(Employer)DatedBy(Title)(Representative)This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.LABOR RELATIONS BOARDIf employeeshave any question concerning thisnotice or compliancewithits provisions, they maycommunicatedirectlywiththe Board'sRegionalOffice, 515 Rusk Avenue Avenue, Houston, Tex-as, Telephone 228-0611.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERAMEY DONOVAN, Trial Examiner: The above-namedUnion on April 2 and 29, 1963, filed a charge and anamended charge, respectively, against the Respondent,Delhi-Taylor Refining Division, Hess Oil and ChemicalCorporation, herein called Hess. The complaint issued onMay 15, 1963, and was amended on June 18, 1963. Thehearing was held before me at Corpus Christi, Texas, onJuly 18, 19, and 20, 1963, and at Houston, Texas, on July30, 1963. All parties filed briefs on October 1, 1963.The complaint as amended alleges violations of Section8(a)(1), (3), and(5) of theAct. The cruxof the complaintis an alleged refusal to bargain and a lockout of over 200-named employees. Respondent in its answer denies thecommission of the alleged unfair practices and sets forthaffirmative defenses to the complaint allegations.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent Hess is a New Jersey corporation thatmanufactures, sells, and ships petroleum products in in-terstatecommerce of anannualvalue in excess of$50,000. All its activities are related to the petroleum andchemical industry.Hess and its subsidiaries haveholdings and assets of a value exceeding $175 million.Among these holdings are oil tankers, deep water oilstorage facilities, service stations, petroleum pipelines,and oil refineries. Hess markets its products from Boston,Massachusetts, to Florida, and around the Gulf Coast toCorpus Christi and Brownsville, Texas. It owns outrightor has an interest in 700 service stations on the EastCoast and has approximately 40 terminals throughout theEastern seaboard and Gulf Coast. It is found that Hess isengaged in commerce within the meaning of the Act.'II.THE LABOR ORGANIZATIONThe Unionis a labor organization within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundPrior to the sale of certain of its properties to Hess andother purchasers, Delhi was engaged in oil and gas ex-ploration and production in the United States and in othercountries, i.e., it explored for and drilled oil and gas wellsto obtain those raw materials in their natural state and ittransported and sold natural gas through its pipeline sub-IDelhi-Taylor Oil Corporation,herein called Delhi, is not a Respond-ent herein Its business,to the extent relevant to this proceeding, isdescribed hereinafter DELHI-TAYLOR REFINING DIVISIONsidiary;Delhi also engaged in manufacturing operations,ie., it operated two refineries, one at Corpus Christi,Texas, and the other at Port Isabel, Texas, wheregasoline and various oils and petrochemicals were manu-factured;marketing operations were also conducted byDelhi, i.e., it owned or leased terminal storage facilitiesfor its refined products in the southeastern United States,New York, and Chicago, it owned 15 service stations formarketing some of its refined products in Virginia, Geor-gia, and South Carolina, through 5 directly and indirectlyowned subsidiaries Delhi owned or leased 109 servicestations in Florida, Alabama, and Georgia; it also owned45 percent of the capital stock of Billups Eastern Petrole-um Company, a private brand chain-gasoline marketingcorporation operating approximately 170 service stationsfrom Virginia to Florida.In its 1962 annual report to stockholders, transmittedby Delhi President Sewell in March 1963, Delhi statedthat "the profitability of the manufacturing, marketingand petrochemical division was adversely affected by theextremelycompetitivepricingofgasolineandpetrochemicals during 1962 and the gas pipelines appearto have limited possibilities for growth. ..."2 The reportannounced the sale of the manufacturing, marketing, andpetrochemical facilities to Hess on April 1, 1963, and thesale of the gas pipelines to named companies. It was alsostated that Delhi would investigate what market value itsother properties would have to potential purchasers. Themonetary figures show an overall loss of $1 10,309 for1962 as compared to a profit of $3,721,460 for 1961.Delhi is not a Respondent in the instant case nor is itsfinancial condition of concern to us. Our limited interestinDelhi arises somewhat indirectly by reasons of certaintestimony of McCollum, senior vice president of Hessand Respondent's principal witness. McCollum testifiedthat in his first meeting with the union representatives heinformed them that the Delhi properties being purchasedby Hess "were presently losing money ... and that wefelt that if we had an economical operation, a streamlinedoperation at Corpus [Christi] that we would probablyturn this into a profitable operation."3 McCollum testifiedthat his statement aforementioned about the Delhi pro-perties was based on the 1962 annual report of Delhi and2This statement is to be found in the president's transmittal letter El-sewhere in the financial report, it is stated, "Gasoline price wars wereprevalent during the year [ 1962] in many areas of your company's opera-tion, and this condition had the inevitable effect of materially reducingmarketing and manufacturing profits "3Details of the purchase and the meetings between Hess and the Unionare described hereinafter The only part of the purchase that affected theUnion was the Corpus Christi refinery where the Union had a contractwith Delhi"Counsel for Respondent stated that the report was an "official docu-mentwhich is required to be filed with the Securities & ExchangeCommission "5When McCollum was speaking to the Union about Delhi losingmoney he was evidently referring to the operation and products of theCorpus Christi refinery, the employees of which were covered by a unioncontractOther aspects of Delhi operations would not be relevant to theUnion at Corpus Christi6 1962 - $107, 364, 094, 1961 - 113, 133, 456 Theterm, operatingrevenue,appears to be synonymous with operating gross income119advice by the "Delhi management to us [Hess]." SinceMcCollum did not identify who in Delhi management soadvised him nor did he state what, if any, specifics weregiven him, it is apparent that the only tangible evidence inthe record, regarding the state of Delhi's business, is the1962 annual report. Indeed, this appears to have beenRespondent's position since it introduced the report intoevidence in conjunction with McCollum's testimony.4There is no question regarding the fact that the Delhireport shows a loss for 1962. However, the financialstatement is a consolidated one reflecting all Delhi'soperations as previously described in this Decision.5 Itfurther appears that even this consolidated picture in-dicates that the major problem was a decline in operatingrevenues Operating charges or expenses declined in1962 as compared to 1961 ?While it is impossible to ascertain from the con-solidated financial statement what the financial picture ofthe Corpus Christi refinery operation was, it is apparentthat the wages, hours, and working conditions covered bythe union contract at that refinery would be includedunder the heading of operating expenses. Here again, theconsolidated nature of the figures prevents a pin-pointingof the refinery operating expenses and the only fact we doknow is that all "operating expenses" declined in 1962 inan amount of over $4 million. These operating chargesthat increased in 1962 do not appear to have been of sucha nature that they were affected by the union contract.8The conclusions warranted by the evidence in therecord regarding Delhi's business operations, at least upto this point, are of a very limited nature. Indeed, the onlyvalid conclusion is that the Delhi consolidated operationsshow a loss of $110,309 in 1962. If we accept the Delhicomment in its financial report, not otherwise illustratedby specific monetary financial statements therein, thepetroleum manufacturing and marketing operations wereunsatisfactory because of marketing and sales difficultiesand, more specifically, because of gasoline price wars. Itis a reasonable premise, however, that such price warsare, to a major extent, endemic to that phase of the indus-try. Indeed, such price wars are an aspect of competitivefree enterprise and can be considered a normal opera-tional risk incurred by those in the industry.9 In anyOperating charges19621961Costof sales and operatingexpenses$89,385,250$93,811,358Depreciation and depletion5,250,0204,653,840Taxes, other than income1,702,8611,492,032General,administrative andselling expenses4,125,2473,658,819$100,465,378$103,616,049E g, depreciation and depletion, taxes, general administrative expen-sesExploration and development expenses increased in 1962 but theseare not refinery manufacturing expensesThe degree of commitment of investors, particularly stockholders pos-sessing a controlling interest in a corporation, to a particular type of opera-tion,vanes The Delhi financial report refers to "maximum profitabilityon employed capital as our objective " In general, all investors espousethismaxim, and no investor is interested in a losing situation, exceptpossibly, under particular circumstances, for tax purposes However, themaxim of maximum profitability may also apply to circumstances wherea particular operation is not necessarily unprofitable but is not as profita-ble as some other investment to the particular investors By the sametoken, another corporation may, because of its own specialization ororientation, have a different view of the same situation 120DECISIONSOF NATIONALLABOR RELATIONS BOARDevent, all we know about Delhi is that it decided to sell itspetroleummanufacturing and marketing facilities toHess, apparently because of pronounced competition insellinggasolineproducts.We do not know, on theevidence thus far considered, that one phase, the CorpusChristi refinery, of Delhi's rather wide manufacturing andmarketing facilities, all of which were purchased by Hess,was inefficient and an excessively high cost operation oracondition,ifitexistedwas attributable to theterms of the existingunioncontract. Initially, therefore,Respondent has not established at this point its premisethatDelhiwas losing money because of its CorpusChristi refinery. This does not mean, however, that Hess,throughMcCollum, could not decide, as it did, not toadopt the Delhi-union contract and to propose terms tothe Union that it considered to be desirable or essential.An employer may of course decide that it must convert anunprofitable operation to a profitable one. But an em-ployer may also decide that instead of an 8- or 10-percentprofit it requires a 12- or 15-percent profit.10 Since at thispoint we do not know the exact picture of the CorpusChristi refinery and since that picture, whatever it was,would not be determinative as to Hess' objectives for itsown business, we simply note that McCollum assertedthat Delhi had been losing money in operating the CorpusChristi refinery."The sale and purchase agreement between Delhi andHess was entered into on January 22, 1963. It coveredDelhi's petroleum manufacturing and marketing proper-ties, described in detail earlier in this Decision,includingthe Corpus Christi refinery. The effective date for theacquisition of the properties was 1 1 a.m., April 1, 1963.In the complaint it is alleged that on January 22, 1963,Respondent became either the Employer or a Joint Em-ployer with Delhi of the employees at the Corpus Christirefinery. Evidence was adduced at the hearing which theGeneral Counsel and the Union apparently believe bearsout the aforementioned allegation since it shows somecontrol over the refinery by Hess, prior to April 1 I amsatisfied, however, that Delhi remained the Employer ofthe Corpus Christi refinery employees until April 1. Suchcontrol as Hess exercised prior to April 1 was the normalcontrol that a purchaser would exercise in circumstancesof this nature and various acts of comity between sellerand purchaser and relations between purchaser and somekey personnel of the seller do not alter our conclusion.12The matter of the Corpus Christi refinery shutdown onApril 1 is discussed hereinafter as well as statementsmade regarding a shutdown prior toApril 1.10The figuresare taken at random, for illustrative purposes only11More detailsof this aspect and of other matters referred to by Mc-Collum arehereinafter considered12Delhi agreedthat between January 22, 1963, and April 1, 1963, itwould not, except with the writtenconsentof Hass, "A Incur any obliga-tion or liabilityin connectionwith the propertiesand their operationexcept (i)current liabilities..and obligations under contracts(u) lia-bilities andobligationsnot to exceed30 daysora maximumcapital ex-penditureby Delhi of $10,000, suchliabilities and obligations having beenentered intoin the ordinary course ofbusinessB Change oragree tochange any terms of employment,including salaryor wage rates of any of-ficers or employee of Delhi" Prior to April 1, work preparatory to theinstallationof a desalter in the refinerywas undertakenby Delhi at Hess'request, withthe cost thereof borne byHess Also some alterations in of-fice spacewere undertaken Hesslikewise madesome arrangements re-garding the retentionof Delhi's vice president of manufacturing,Maurer,and requiredhim to move from Dallasto Corpus Christi,and had madeThe Union had represented the employees at the Cor-pus Christi refinery since 1941.13 The contract in effectat the time of the instant events was for the period ofMarch 12, 1962, to March 12, 1964. Respondent admitsthat the Union was the representative of a majority of theemployees in the appropriate unit and admits the ap-propriateness of the unit. 14 Respondent took the initiativeindealing with the Union as the collective-bargainingagent in the appropriate unit and at no time in the negotia-tions did Respondent challenge the Union's status. Thereis also independent evidence in the record of the Union'smajority status and of the appropriateness of the unit.Dues-deduction authorizations were introduced from amajority of the employees. It appears that the contractunit is the same as that in existence since the Unionbecame the bargaining agent and that the unit has tradi-tionally included warehouse and laboratory employees aswell as other employees. The appropriate unit abovementioned is: all production and maintenance employeesat the Corpus Christi refinery, excluding clerical em-ployees, draftsmen, engineers, guards, foremen, assistantforemen, and other supervisors as defined by the Act. Re-garding warehousemen and laboratory employees whoare and have been part of the appropriate unit, the follow-ing appears in the record:15 as mentioned, these catego-ries of employees have at all times been part of the Cor-pusChristiunit;according to the uncontrovertedtestimony of Brown, an International representative ofthe Union who serviced the local union at the CorpusChristi refinery, there were approximately 26 laboratoryemployees at the plant; they take samples of charge stockand of products processed and produced at the refinery;they are not chemical engineers and they run routine testsinaccordancewith specifications of the AmericanPetroleum Institute; they are hourly paid and come upthrough the ranks; the testimony of Brown and McCol-lum indicates that there were four to six warehousemen;this record indicates that the warehousemen are hourlypaid and do work in connection with supplies, tools, andequipment stored in the refinery warehouse or supplyroom; they check out tools and other equipment asneeded by other employees at the refinery.B.The NegotiationsBased on the testimony of Union RepresentativeBrown and McCollum of Hess, I find that the followingtranspired in the meetings between the parties: 16plans to retain Warnke, the refinery plant manager, as well as other super-visory and office personnel Hess sent some foremen in this category to aHess plant, apparently to observe Hess operations All these people wereon the Delhi payroll prior to April 1, 1963, although it seems possible thatthe foremen who visited other Hess plants may have been paid by Hessduring such period There is no evidence either way on this last mentionedaspect" The Union was recognized by the Employer,without Board certifica-tion14Respondent so stated at the hearing The matter of alleged racial dis-crimination,a special defense raised by Respondent against the Union,will be discussed at a later point15The relevancy of our discussion of these two categories of employeeswill appear when we discuss the bargaining negotiations16With some exceptions,that have been resolved by me, there is nottoo much conflict between the two versions and the description herein, forthe most part, represents a synthesis of the testimony of the witnesses DELHI-TAYLOR REFINING DIVISIONMcCollum arranged a meeting for March 8, 1963, withForrester, district director of the Union, and with Brown,the union representative with whom McCollum had con-ducted contract negotiations in the past regarding otherHess plants.'? At the meeting, McCollum explained thatHess was purchasing various Delhi properties, includingthe Corpus Christi refinery. He stated that the refineryhad been losing money and that certain changes would benecessary to effectuate economies and to make it aprofitable operation; that Delhi had been paying toomuch for raw material, crude oil; that Hess wanted to beassured of a continuing operating force of employees andalso wanted to secure crude oil on a reasonable long termbasis inasmuch as more favorable terms were availablefrom oil producers if a long term purchase contract ex-isted; that the two factors were interrelated since Hessdid not want to make crude oil and sales contractswithout knowing that it could operate the plant and thatif a contract could be reached with the Union Hess couldthen line up its crude oil contracts;18 that it was necessaryfor Hess to secure a 2-, 3-, or 5-year contract from theUnion; that Hess did not want laboratory or warehouseemployees included in the contract unit; that the contractwould have no provision regarding contracting outwork;19 that Hess wanted to reduce the existing 72 clas-sifications of employees to 11 and wanted to reduce the15 lines of promotion for employees to 4 but that he didnot feel strongly about having 2 lines of promotion in theprocess department; that Hess did not intend to recognizethe seniority of the employees but that, after variouschanges in personnel had been made, Hess would give theretained employees a numerical placement in its plant inaccordance with their previous standing on the Delhiseniority list;McCollum also stated that Hess would giveup to a 2-week vacation in 1963 if an employee had nottaken his vacation and that paid sick leave would also beprovided, that the contract would be effective beginningJune 1, 1963, and, in the interim, from April 1, whenHess took over the refinery, to June 1, all employeeswould be on probation and Hess could terminate em-ployeeswithout any right to file grievances on theUnion's part during this period, that McCollum wouldhave to have the Union's agreement by March 25 to thecontract terms that he had outlined in order for Hess tocontinue the plant's operation 20 that with the exceptionsdescribed above by McCollum to the Union, Hess waswilling to adopt the other terms of the Delhi contract butHess was not willing to take over the Delhi contract as itwas and to operate under that contract.The parties agreed that they would meet again in Cor-pus Christi on March 12 and that Brown would in themeantime discuss the proposals with the union committeeat a union meeting scheduled for March 11.By chance, on the morning of March 11, Brown andMcCollum encountered each other in a hotel coffeeshop."Hess has had contracts with the Union at Houston for about 12 yearsand for 6 years at New Orleans18The existing Delhi-union contract contained a no-strike,no-lockoutclause It also provided for wage reopeningsby either party19The existingcontract, article XIV, provided that maintenance workwould not be contracted out as long as the Company had the necessaryequipment and qualified employees available20The exact phraseology used on the last mentioned point is not clear121McCollum stated that the terms he had described onMarch 8 were not just a bargaining position but that hehad to have the terms he had set forth. McCollum saidthat his Company was not "sticky" about wages. Browntestified that he, Brown, said yes, the employees had al-ready received a 5-percent wage increase, and that Mc-Collum said that he had authorized the increase by Delhi.McCollum denies having made the last mentioned state-ment but states that he had opposed the increase whenSewell, president of Delhi, advised him of the proposedaction. McCollum states that he wished to save the poten-tialwage increase for his own bargaining with the Union.It is not clear from the record exactly when the increasewas given but I am inclined to believe that it was afterJanuary 22, 1963, and before March 11. By the terms ofthe purchase agreement it would appear that Hess' ap-proval was required. McCollum may well have opposedthe action as he states but in view of Sewell's determina-tiontoproceed theremay have been ultimateacquiescence by McCollum or at least he did not bringthe issue to a head. Once the matter wasa fait accompli,I believe that when Brown mentioned the increase to Mc-Collum on March II the latter probably indicated hisawareness of the fact, with the implication at least that hehad approved or authorized the action.At the meeting on March 12, Brown and the Union'sworkmen's committee were present, as well as McCol-lum,Maurer, and Warnke. Brown asked McCollum toagain state his proposals. McCollum said substantially,what he had said on March 8. He also said that he did notintend to cut any employee's wage rate except leadermenand that he did not intend to have a leadermen category.In the case of leadermen and anyone else who was placedin a lower classification he would maintain their wagerates until other rates had caught up and then they wouldbe treated equally thereafter. He said that Hess wouldhave a pension plan in 1963. McCollum submitted copiesof a document and said that everything not in that docu-ment would be carried over from the Delhi-union con-tract into the new contract with Hess. As of April 1,when Hess took over the operation of the refinery, Mc-Collum said, the old contract died. The instrument sub-mitted by McCollum was entitled, "Articles of Agree-ment." The preamble stated that Hess recognized theUnion as the collective-bargaining agent of all operatingand maintenance employees at the refinery, excluding of-tice, laboratory, warehouse, technical, guard, clerical, andsupervisory employees. Article I stated that the term ofthe agreement was June 1, 1963, to June 1, 1965. Thenext article was article IV, section 5. It provided for shiftdifferentialpay.21Then followed, "ArticleXIV,Eliminate," which was a deletion of the contracting out ofwork provision in the Delhi contract. There were two ap-pendices, one, a job progression chart, starting at "yard-man" and advancing upward, and, the second, a list of I IThe evidence indicates that McCollum may have said that the plant wouldbe shut down on April 1, unless he had agreement by the Union to histerms by March 25 However expressed, the basic idea was the same21This was apparently in reference to McCollum's position to eliminatea provision for "walking time" in the Delhi contract and substitute a dif-ferentialin lieu thereof Subsequently,the union representatives said thatthey would recommend acceptance of this provision to the union member-ship 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob titles with basic wage rates.22 McCollum said hewould have to have an answer by March 25 or the plantwould be shut down on April 1.Regarding McCollum's proposals on March 8 and 12,and also at subsequent meetings, the Union asked variousquestions to clarify the meaning of the proposals. Therewas at no time any mention or threat of a strike by theUnion. On March 12 the Union asked about severancepay to which it said it felt the employees were entitled;23also, the Union asked about vacation pay that they feltwas due, and about pensions, insurance, and hospitaliza-tion.McCollum said that anything that the Union and theemployees felt was due to them under the Delhi contractwould have to be discussed with Delhi. Arrangementswere then made for a meeting on March 14 on the Delhiaspect.Before coming to March 14, there is one other matterthat occurred on March 12 that should be mentioned.McCollum gave the Union a letter tosign inconjunctionwith its acceptance of McCollum's contract proposals.The letter confirmed that the Union had been advisedthat Hess was not assuming the Delhi contract; it stated,inter alia,that in consideration for the Union's agreementto enter into a contract with Hess the latter had agreed torecognize the Union as bargaining agent for a unit exclud-ing laboratory and warehouse employees; it alsoacknowledged that all employees would be probationaryfor a period of days, "during which time any such em-ployee may be terminated by you [Hess] with or withoutcause and without right of grievance."Present at the March 14 meeting with the Union wereMaurer, Warnke, and Vick, who were all employees ofDelhi.24 The Union asked whether Delhi was going toterminate all employees. Maurer said no. The Union saidthat this was contrary to McCollum's statement andMaurer said that he realized that was true. The Unionasked if Delhi was going to pay termination pay and theanswer was no. In reply to questions, the company peoplestated that Delhi would pay the difference in vacation,pay between what the employees got from Hess and thatto which they were entitled under the Delhi contract; thatDelhi's obligation on sick pay ended on April 1 whenHess took over, except for disability occurring priorthereto; that Hess had an insurance plan; that Hess hadagiaed to have a pension plan and to take over funds fromthe Delhi plan to fund past credits for employees. TheUnion stated that if there were to be terminations, ter-mination pay was owed under the contract. The Unionwanted more information on the pension rights and thenew plan but apparently the company people were unableto give further information. The Union said that it wantedto discuss the status of the employees' pensions withsomeone who was knowledgeable on the subject.March 18, at 9 a.m., the Union met with the sameDelhi people as on March 14. The company people saidthat it was not their intention to terminate employees whowent over to Hess and that such employees would betransferred and not terminated,assumingthat Hess was22Wage rates as such did not figure prominently, if at all, in the negotia-tionsThe reduction of classifications, from 72, in the Delhi contract, to11,was one of the main topics Thus McCollum's proposal, to take oneexample, was, operator A, $3 68, Operator B, $3 40, process helper,$3 13, the Delhi contract had operator, A, B, C, D, at $3 50, 3 24, 3 10,2 96, respectively Numerous craft classifications, such as four grades ofmachinists, three grades of electricians, as well as various classificationsofwelders, boilermakers, painters, pipefitters, and carpenters werereduced to mechanics A and B in McCollum's proposal McCollumtaking such employees; that if the Union and Hessreached agreement the employees wanted by Hess wouldbe transferred and employees not wanted by Hess wouldbe terminated in accordance with the Delhi contract(which provided for termination pay); that they wouldprobably shut down the refinery and lay off the em-ployees for lack of work if Hess and the Union reachedno agreement; that Delhi would pay termination pay onlyto employees terminated by April 1 and that thereafter itwas up to Hess. Vacations were discussed. The Unionproposed arbitration on termination pay and vacations.The Company said that it would consult its attorneys.The Union requested the pension reports made to theGovernment. The Company said it did not have the re-ports available and that it was not intended that the pen-sion plan be terminated. The Union asked that the ad-ministrator of the Delhi pension plan be made available.In reply to a question, the Company said that the matterof the exclusion of laboratory and warehouse employees,shift differential in lieu of walking time, contracting outwork, and other matters, were McCollum's ideas. TheCompany said it did not have a list of employees thatHess would take over. The Union requested an individualaccounting of all pension monies, including individualcontributions and company contributions.That same afternoon, March 18, at 2:15 p.m., theUnion met with McCollum, Maurer, and Warnke. Mc-Collum said that it was a Hess meeting. The Union toldHess substantially of the contentions and requests that ithad made to Delhi regarding termination pay, vacations,and pensions. McCollum said that Hess was going to in-stitute a pension plan and would fund the past credits ofDelhi employees that it took over.The next meeting between the same people was onMarch 19. The Union asked McCollum when Hess hadpurchased the Delhi plant and was told that it was inJanuary 1963. The Union "again" said that Delhi mustpay termination pay and accumulated vacations re-gardless of what Hess did insofar as taking over em-ployees and that even employees who were taken overwere entitled to termination and vacation pay from Delhi.TheUnion said that it would have to representwarehouse and laboratory employees and that the con-tract would have to protect the employees against workbeing contracted out. It proposed a 1-year term for anycontract.McCollum said that he was adhering to hisproposals. The Union proposed one line of promotionand McCollum said he did not feel strongly on this andwould consider it. It was also stated by the Union that itshould have the right to file grievances regarding em-ployeeswho were terminatedduringMcCollum'sproposed probationary period. The Union proposed thatMcCollum simply assume the Delhi contract for thebalance of its term or for a shorter period. McCollum in-dicated no willingness to do so. He said that the em-ployees would have security of employment with Hessbecause the Company would be operating at a profit. TheUnion said that it would like such security and that it didtestified that his proposal contemplated that in consolidating the classifi-cations to I 1 there would be no reduction in any individual employee'shourly rate of pay23The Delhi contract contained a provision for termination pay as wellas vacation provisions and hospitalization Delhi also had a pension pro-gram2'After Hess took over the refinery these people were employed byHess DELHI-TAYLOR REFINING DIVISION123not think that the employees should be blamed any forlossesDelhi may have suffered. The Union said that theemployees wanted to work and to demonstrate theirwillingnessto perform a full day's work and would bewilling to makesuggestionsfor economical operation ofthe plant.After themeetingMcCollum contacted Sewell, pre-sident of Delhi, and told him about the Union's requestfor pensioninformation. McCollum said that the Union'srequest was reasonableand at hisbehest Sewell arrangedto have Mr. St. Peter, administrator of the Delhi pensionplan, come to Corpus Christi. McCollum advised Brownof the arrangement on March 19. On March 20 theUnion met with Maurer, Warnke, and St. Peter. Pensionswere discussed. After St. Peter left the meeting thoseremainingcontinued their discussion. Maurer said thatthey would not arbitrateterminationand vacation pay.Brown wrote to McCollum on March 23 and told himof the contents of the letter on the same day bytelephone.25 The letter said that the Union was consider-ing McCollum's proposals; it referred to the vested rightsregarding pensions, seniority, termination pay, vacationand sick pay that the employees had under the Delhi con-tract and that these were serious problems to the em-ployees; it referred to a provision in the Delhi contract,adopted after theannouncementof the sale to Hess,whereby the contract could be assigned to the purchaser;it urged further negotiations, "if" Hess was not bound bythe Delhi contract and "if' it was not assuming the con-tract;mention was made of union proposals regardinglinesof promotion and the assumption by Hess of theDelhi pension plan without change; it requested a copy ofthe Delhi-Hess purchase agreement; it requested Hess,"in view of the effective control Hess is now exercising"over Delhi, to effectuate Delhi's production of the pen-sion information requested by the Union from Delhi; iturged reconsideration of McCollum's intention"to shutdown the refinery by April 1 if your proposals are not ac-cepted by the Union"; further negotiations were urgedand the Union said that it was agreeable to extending "theexisting contract past April l," and urged that in anyevent the refinery be kept open during further negotia-tions.On March 25 the Union met with McCollum, Maurer,and Warnke. They discussed seniority. McCollum saidthat he did not plan to hurt anyone by his proposal, and,after the 60-day probationary period, during which hewould have a free hand regarding terminations andchanges, he was willing to use the Delhi numericalsenioritystandingsbut not years of servicesince no onewould have Hess seniority prior to April 1, 1963. Inanswer to a question, McCollum said that he was notwilling to useas ajob classification, craftsman A insteadof mechanic A, since he did not want to preserve craftidentification.26 The Union asked about early retirementand voluntary termination. McCollum said that he did notwant toget intosuch things at that time but would do solater.McCollum reiterated his vacation, sick leave, andleave of absence proposals. He said he would give 2-weekterminationpay for terminations between June 1, 1963,and April 1, 1964. The Union asked if the laboratory andwarehouse employees would receive the same treatment.McCollum said that he would not bargain with the Unionon these categories and that they must be excluded fromthe contract. He said that he would agree to the unionproposal fora single lineof promotion and would carryover the Delhi pension plan if Delhi transferred themoney to fund back service credits, and would install aHesspension planin 1963.McCollum submitted acomplete written contract to the Union and also a letterfor the Union's signature, addressed to Hess. McCollumsaid that he had to have the Union's answer by 8:30 p.m.that night or the refinery would start down (shuttingdown).Many provisions of the March 25 contract instrumentsubmitted by McCollum were the same as those in theDelhi contract. The differences were principally theprovisions previously proposed and discussed by McCol-lum with the Union in earlier meetings. Briefly stated, thecontract term was June 1, 1963, to June 1, 1965;warehouse and laboratory employees were expressly ex-cluded from the describedunit; there were dues checkoffand vacation provisions; the "changes in classificationwork" provisions in the two contracts were identicalalthough the appendix was in contrast with the Delhi ap-pendix as to classifications, i.e., McCollum's contract had11 classifications with basic rates as compared with the72 Delhi classifications and rates. This change was thesame as McCollum had earlier proposed to the Union.The termination pay provisions were identical, with oneminor addition regardingrecipientsof such pay who wererehired and then later terminated. The no-strike and wagereopening provisions were the same. The seniority articleof Delhi was in the McCollum contract, plus a good dealmore which was not. The most pertinent part of the lastmentioned aspect is the provision that for the first 4months of employment an employee was to be considereda temporary employee. This appears to be in addition tothe fact that there would be a temporary or probationarystatus for former Delhi employees by reason of the factthat if the contract was accepted, and the refinery there-fore did not shut down on April 1, 1963, the contractwould not go into effect until June 1, in accordance withMcCollum's desire to have a free hand during the proba-tionary period.27Following the above meeting with McCollum, theUnion held a meeting of its own people. A telegram wassent to McCollum by the Union on the evening of March25.28 It was stated therein that the employees "havevoted overwhelmingly not to accept the proposal"; theUnion urged further bargaining; stated that it "pledgesnot to strike and urges that the Company not resort tolockout"; stated that it was prepared to make "furtherconcessions in order to reach agreement" and asked that"you submit to the Union the information previouslyrequested of both companies."McCollum telephoned Brown on March 26 after learn-ing that the Union had rejected his proposed contract. Itis found that, in substance, McCollum said to Brown thathe was puzzled as to what was causing the problembetween Hess and the Union since he had felt that theyhad been getting along quite well in their negotiations; heasked what it was that the Union had failed to get andwhat it was that the Union needed. Brown said that the25McCollum had his secretary take down the letter fromBrown's dicta-tion26The recordindicates that inMcCollum's opinion therewas too muchcraft identification and segmentationof work by reason of the 72 Delhi-union contractjob titles29G C Exh 5,article1, article XIII,section 228The adressee was Delhi"and or"Delhi Division of Hess,CorpusChristi, Texas 124DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion had requested and had failed to receive a copy ofthe pension report that Delhi had filed with the Secretaryof Labor; also, a copy of the pension trust agreement andan individual accounting as to the pension of each em-ployee; further, the Union wanted a copy of the purchaseagreement. McCollum said that the Union could not geta copy of the purchase agreement at that time and thatDelhi had advised him that the individualpension ac-counts could be furnished only to the individuals them-selves.Brown said that if McCollum could "get thosethieves off his back" and get them straightened out so thatthey would pay the employees that to which they wereentitled,he felt that there would be no problem inreaching a contract with Hess.29 Brown said in substancethat these matters would have to be straightened out be-fore there was a contract with Hess.30 McCollum statedthat he was "very anxious not to shut the refinery down"and, even though time was running out, Hess wanted tooperate the refinery when Hess took it over; that Hesshad some options on crude oil and might be able to pullthe thing together and that McCollum had an appoint-ment with Sewell the next morning and he would see whathe could do. Brown said that was what the Union wanted.On the following day, March 27, McCollum met withSewell in New York. He told Sewell of his conversationwith Brown and said that time was short. McCollum toldSewell that if the latter terminated the employees Delhiwould have to give them termination and vacation pay,and that if Sewell terminated the pension plan Delhiwould have to settle up in accordance with the legalrequirements in such a situation. McCollum, therefore,urged Sewell to agree to do the foregoing voluntarily andclear up the entire matter. Sewell refused. He said that hewas not doing the foregoing things for the salaried em-ployees and he was not going to do it for the union em-ployees. It appeared that the amount of money involvedwas approximately $100,000. After a lengthy discussionMcCollum then said to Sewell that if Delhi would dowhat was proposed and if it would furnish the Union withthe data requested, Hess would pay half the terminationand vacation pay. Sewell agreed and said he would invo-ice Hess for half the monies due.31McCollum testified that the reason he offered to payhalf the termination pay was the fact that Hess wanted tooperate the plant and wanted to have the employees onhand. He said that he had been generally well impressedby the calibre of the employees at the refinery; he alsosaid that Hess had marketing obligations that he wantedto be carried on; that Hess had pursued negotiations forcrude oil to a point where it did not wish to drop them butdesired to carry them on at least to an option point or apoint of consummation; that considerable work had beendevoted to these aforementioned matters and that HesszsBrown's reference aforementioned was to Delhi, as he admits, and heand McCollum both understood this Brown considered that Delhi waswithholding termination and vacation pay to which the employees wereentitled31McCollum testified that Brown told him that if the Delhi aspect wastaken care of there would be na problem in reaching a contract with HessMcCollum interpreted this as a statement that if the Delhi issues weredisposed of the Union would sign McCollum's proposed contract. Brownstates that he did not make such a flat statement and that what he said andmeant was that if the Delhi matters were disposed of he was confident thatthe Union and Hess, through collective bargaining, could arrive at mu-tually agreeable contract terms31The approximately $50,000 which Hess undertook to pay involvedno adjustment in the purchase puce of the Delhi propertiesfelt that it was worth while to Hess to have an uninter-rupted operation at the Corpus Christi refinery; that Mc-Collum felt that, in view of what Brown had told him onMarch 26, the Delhi matters were the only obstacle togetting a contract between Hess and the Union.On March 27, at Corpus Christi, Maurer, Warnke,Vick, and Maxwell met briefly with the Union.32 Theygave the Union a copy of the purchase and sale agree-ment and said that they would show the attachments thatwere part of the agreement to the Union on the followingday. The company people also said they would submit theindividual pension accounts to the Union and a copy ofthe pension trust agreement to the Union on the followingday.The morning of March 28a meetingwas held. Presentfor Delhi were Sewell, Maurer, Warnke, and Maxwell.McCollum was there and said that he was sitting in as anobserver. The union representatives and committee werepresent. Sewell told Maxwell to give the Union the trustagreement, the report to the Secretary of Labor, and theindividual pension accounts. This was done. While theothers left the room Maxwell stayed with the unionrepresentatives and gave them the attachments to thepurchase contract. These were examined by the unionrepresentatives in Maxwell's presence but were not givento the Union to keep nor were copies furnished forkeeping.33During the meeting Sewell was the spokesman forDelhi.McCollum did not participate but was present.Sewell said that Delhi would pay termination pay and ac-cumulated vacation pay to all employees; that it wouldtransfer pension fund credits to Hess for all employees ofDelhi hired by Hess. The Union said that it was satisfac-tory to it if Delhi paid termination and vacation to all em-ployees regardless of whether they were hired by Hess.Regarding pensions, the Union said that it had to have anactuarial accounting as to each employee. The Union saidthat if it had a contractwith Hess itwould not try to holdDelhi to its contract. Sewellsaidthat he did not carewhether or not the Union had a contract with Hess; thathe wanted a release from the Delhi contract with theUnion; that he wanted an answer. After lunch the Unionsaid it could only recommend rejection of Sewell'srequest for a termination of the contract; that the unioncommittee would recommend termination of the contractonly if Sewell did what he had stated regarding termina-tion and vacation pay, plus protecting each individualunder the pension plan, and provided that the Unior. wasable to get a contract with Hess. Sewell said that re-gardless of what the union committee recommended to itsmembers Delhi was going to start shutting down therefinery tomorrow and would have the terminationchecks for the employees. He said he would give the32Maxwell was an attorney for Delhi who had participated in the agree-ment for the sale of the Delhi property to Hess.33 It appears that the attachments to the purchase agreement were cer-tamn leases,contracts,and agreements of Delhi that were assumed byHess pursuant to its purchase of the Delhi properitesAt thehearing,counsel for the Union made a formal demand upon Respondent for theproduction of the said attachments Respondent refused to produce.Respondent'scounsel said that the documents were confidential con-tracts, dealing with sales and purchase matters that Respondent was un-willing to have"bandied about the United States" and that the documentshad been shown to the Union on March 28. No secondary evidence wasoffered or sought to be offered regarding the attachments.The partieswere aware of the possibility that an adverse inference could be drawnfrom a failure to produce. DELHI-TAYLOR REFINING DIVISION125Union a contract release agreement for the Union to signbefore the union meeting that same evening and if theUnion did not release Delhi from the contract Delhiwould terminate the employees, pay them terminationand vacation pay, and would terminate the pension planfor all employees.34 The management people then left,with the exception of McCollum and Maurer. McCollumsaid to the Union that he was concerned about the pen-sions: that he felt that Delhi had offered everything possi-ble to the Union and that he had believed that these ter-mination pay and pension plan matters were the key to hissecuring a contract with the Union. There was somefurther discussion during which the Union referred tolaboratory and warehouse employees. McCollum saidthat in none of the Hess plants were such employees inthe Union (unit?) and he did not want it to be different atthe Corpus Christi refinery. Brown proposed that Hesstake over all the Delhi employees with their seniority andthat he would recommend that the employees pay over toHess what they had received in termination, vacation,and pension payments from Delhi, and Hess would thenfollow the vacation and pension provisions of the old con-tract.McCollum refused and said that he had no furtherchanges in his position and had made his last effort withthe Union in his proposal on March 25. He pointed outthat Hess was a young progressive company with a goodfuture and that the employees would have much moresecurity with Hess then they had had in the past.35McCollum sent a telegram to the Union on March 29,confirming that Hess was not assuming the Delhi con-tract and stating that Hess had bargained with the Unionin an effort to arrive at a contract and that it would con-tinue too do so. The telegram advised where McCollumcould be contacted and stated that Hess would receiveapplications for employment from employees to operatethe refinery, commencing on April 1, 1963. Later, inresponse to the Union's request, McCollum agreed tomeet with the Union on April 1. On April 1, the em-ployees were terminated. They then had received Hessemployment applications and had filled them out.Beginning on April 1, they submitted the applicationstogether with letters stating that the individual signatoryrequested that the letter be considered as his "uncondi-tional application for employment ... in either my formerjob at your Corpus Christi refinery or in any available jobat the refinery. This is an unqualified, continuing applica-tion.. .At the meeting on April 1, Brown offered-the em-ployees for employment at the refinery. McCollum saidthat the Union had not kept its word that Hess would geta contract and that Brown had personally told him that ifMcCollum could clear up the matters between Delhi andthe Union the Union would sign the contract last sub-mitted by McCollum. McCollum said that he had pickedup a $50,000 tab for termination pay on this assumption.Brown denied having assured McCollum that the con-tract would be signed. Brown said that if he had led Mc-Collum to believe that he would get a contract it wasbecause Brown believed in the effectiveness of collectivebargaining that would result in an agreement. McCollumsaid that he had no crude oil36 scheduled for the refineryand that he was now withdrawing his last contractproposal. He stated that there were many things in thatproposal that were not what he wanted but were conces-sions made in an effort to avoid closing the plant. Sinceagreement had not been reached he was withdrawing hisproposal and would submit a new proposal later. He saidthat he would give consideration to any union proposals.The Union said that it would work on one for presenta-tion to McCollum.37 Brown said that the men desired towork for the Company. McCollum said he was leavingand did not know when he would be back in CorpusChristi.38On April 5 Brown wrote to McCollum. He referred tothe "lockout" of the employees; he referred to the Com-pany's statements about willingness to continue negotia-tions; he offered a written no-strike pledge for 90 days toinsure uninterrupted production during further negotia-tions; he urged that the refinery be reopened and that theemployees be hired or reemployed on jobs available orwhich become available; he asked that the Company bar-gain regarding any contemplated contracting out of work,but stated that this did not limit the above-mentioned un-conditional tender of the employees; he stated that theUnion was ready to meet and bargain at any time.The parties met on April 12. The Union reaffirmed thecontents of its April 5 letter. It asked McCollum if hewould reconsider the Union's offer of a 90-day no-strikepledge and reemployment of the employees. He said thathe would not. At the meeting McCollum had a letter,dated April 12, that was his reply to the Union's letter ofApril 5. The letter denied the allegations of a lockout; itsaid that the Union was apparently trying to put the Com-pany in the position whereby the latter became obligatedfor large sums of money for products and in marketing ar-rangements, with at best a temporary labor agreement;the letter referred to the assurance from Brown aboutgetting a contract if the Delhi matters were disposed ofand of the $50,000 expenditure of Hess in connectiontherewith; it stated that the writer had repeatedly told theUnion that the Company could not secure crude oil atfavorable prices on a short-term basis and that 1 year wasthe minimum needed; reference was made to the com-pany offer to employ all employees at the Delhi plant,subject to a 60-day probationary period; it was stated thatgasoline could be purchased in the Corpus Christi area ata price cheaper than the Company could manufacturegasoline; a meeting was proposed.At the April 12 meeting the Union asked McCollum ifhe was willing to drop his demand for the exclusion oflaboratory and warehouse employees. He said no. TheUnion inquired as to which employees would be hired byHess. McCollum said that he did not know at that time.McCollum said that he had a new offer to make to the34The release,which the Union did not sign,referred to the sale of therefinery to Hess,effectiveApril1, 1963, that Delhi was terminating theemployees in accordance with the terms of the Delhi contract, it referredto the payments of termination and vacationpay byDelhi and the arrange-ment regarding pensions and sick leave and stated that no grievances wereto be instituted against Delhi after 6 a.m., April 1, the release stated thatthe Union agreed to the cancellation of the Delhi contract as of April IAfter theunionmeeting on March 28, Delhi was advised by the Unionthat it had rejected the request for contract termination35McCollum also gave the Union a letter and asked that it be signed Itwas dated March 25, 1963 The letter reiterated, in substance, the termspreviously proposed by McCollum, including some details of variousitems that possibly were not theretofore in written form31The raw material for the refinery37 So far as appears, the Union did not present any proposed contractinstrumentto McCollum.38Hess' and McCollum's offices were in Perth Amboy, New Jersey. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion and submitted a proposed contract. The Unionsaid that it would consider the proposal.The parties met again on April 23 and went over theproposal submitted by McCollum on April 12.39 In replyto a question, McCollum said that on laboratory andwarehouse employees he would only bargain as towhether they would be represented by the Union.40McCollum said he wouldinsist onthe 4-month proba-tionary period. He was asked whether he would recog-nize stewards and he said no, that he would recognizeunion representatives as set out in the contract proposed.McCollum said that he would not now agreeto a singleline of progress in the process department. He stated thatsenioritywould depend on the date he hired the em-ployees. The Union asked if McCollum would return tohisMarch 25 proposal and bargain on that rather than onthe April 12 demands, which the Union characterized aspunitive.McCollum refused. Other items were discussed.In this andin earliercompany proposals the lowest clas-sification was "yardman." On April 23 the Union askedif the janitors would be returned as yardmen. McCollumsaid that the janitors would be classified as office or cleri-cal employees. The Union asked about pensions for em-ployees.McCollum said that he was not concerned withpensions and knew nothing about them. The contract saidnothing about pensions and there is no evidence of aseparate pension trust agreement as was evidently thecase under Delhi.On April 26 the Union answered the Company's April12 letter, made various accusations, and, in substance,stated that it became apparent that the lockout was beingused to compel the Union to sign a contract giving theCompany virtual unilateral control.41Evidently, on about May 1 there wasa meeting inHouston in which counsel for both parties participated aswell as Forrester, regional director of the Union, and Mc-Collum. Brown and the union plant committee did notparticipate. There was considerable discussion about Mc-Collum's proposed probationary period. Forrester ex-pressed the view that it was not needed but conceded thatMcCollum could get rid of any "goof-offs"; he said theCompany didnot need60 days nor a completely freehand since under the latter it might let all the employeesgo. Forrester asked McCollum for the number of peoplehe planned to let go and that maybe they could work outsome understanding. McCollum testified that although hehad such a number in mind at the time he did not tell For-rester but said that it was possible that something couldbe worked out along those lines and that he wanted tosecure some more information and then would give theUnion a number.McCollum telephoned Brown on May 6, 1963, andasked him to come to his office. Brown and McCollummet on that day. McCollum said that he was not meetingwith Brown for collective-bargaining purposes but that hehad some information to give Brown personally. McCol-lum said that he was going to put the refinery back inoperation and that the employees would be used initiallyfor a turnaround primarily.42 McCollum said that therewere nine named employees who were not going to betaken back.43 One of these, referred to by McCollum, hadreached retirement age and would be retired under theDelhi pension plan. The other eight had physical defectsrevealed by medical examinations. McCollum showedBrown a kit that contained a set of working rules and con-ditions of employment in which there was no reference tothe Union.44 McCollum said that the kit would be givento the returning employees. The kit likewise contained acopy of the insurance plans of Hess, for which the em-ployees would be eligible, and an authorization blankauthorizing payroll deduction for the insurance if the em-ployee wished. Brown said that he had no question aboutthe retirement action regarding one of the nine employeeswho was not being taken back but he had some questionsregarding two of the eight others. McCollum said that hepersonally was not familiar with the cases but if the menwent to another doctor and secured favorable reports theCompany would take another look at the matter.By May 7, the former Delhi employees received lettersfrom Hess requesting them to report for work.45 Most ofthe employees were hired on May 7, according to Brown,and some, who could not report immediately, were hiredasThe proposal was a complete contract instrument that was in somerespects not unlike the earlier March 25 proposal The April 12 instru-ment,as to contract term,read:"This agreement shall be effective frommidnight-1963 to midnight-1965", it excluded laboratory andwarehouse employees;itprovided for the preparation of complaint andgrievances by an employee or employees or by a member of the work-men's committee,whereas the Delhi contract and the March 25 proposalprovided for the presentation of the grievances or complaint through theshop steward (the workmen's committee existed under all three contractsaforementioned and it was a union committee of employee members), itprovided a 4-month probationary period for all employees; it provided thesame classifications as the March 25 proposal,the progress chart showedtwo lines of promotion for the process department and this was the sameas the March 12 proposal,as contrasted with that of March 25 whichshowed only one line of promotion in the process department, unlike theearlier proposals, that of April 12 did have a provision dealing with con-tracting out of work and provided that the Company could contract out "ifsuch contracting out is not for the purpose of depriving regular employeesof work",the wage reopening provision did not exclude the wage reopen-ing situation from the application of the contract'sgeneral no-strikeclause;wage increases were to be in accordance with increases given byfive other companies in the area40Apparently, whether such employees would be covered by the con-tractand thus representedby the Union41On April 2the Union had filed its unfair labor practice charge againstthe Company.An amended charge wasfiled on April29 and the com-plaint issued May 1542Refinery equipment from time to time requiresoverhauling Corro-sion and otherfactorsaffect the various units. The process of overhaulingis referred to as a turnaround and the unit is not operational during thisperiod If the turnaround is not made seriatim on units one at a time, itmay be general,i e , all units are turned around in the same period. A tur-naround isoverand aboveday-to-daymaintenance.49The complementof the refineryunit on March31, 1963,was slightlyover 200.44The topics coveredin the rules and conditions were:hours, wages,vacations;changes in classificationof work;benefits; physical examina-tion, termination notice,seniority and promotion;contract work; a list ofI I job titles and basic wage rates,a progression chart. The various itemsin the rules and conditions were substantially those that had been in earliercontract proposals madeby McCollumto the Union.The rules and condi-tions had no reference to union recognition,unit,grievance procedure, ar-bitration, and other mattersdirectlyinvolved in a union-employer con-tract45These,of course, were the employees who had been terminated onApril 1 andwho had received termination and vacation pay. DELHI-TAYLOR REFINING DIVISION127a little later, excepting the nine persons that McCollumhadmentioned to Brown .46 Since May 7, Hess ap-parently has been operating the refinery, with respect towages, hours, and conditions of employment, in ac-cordance with its working rules and policy.47There was a meeting of the parties on May 22. McCol-lum asked Brown for a list of the points on which they didnot agree. Brown said that he would do so, subject to thequalification that if the Union did not secure what itwanted on the enumerated points it would have the rightto renegotiate additional points. Brown then named thedisputed issues as: 60-day probationary period; laborato-ry and warehouse exclusion; the term of the contract;wage reopener clause; classifications; contracting outwork; seniority; vacations; sick leave; staffing of theplant, i.e., the number of employees. As to the proba-tionary period, McCollum's testimony on this point shedsno light on what he told Brown on May 22. The indica-tion is that McCollum probably adhered to his prior posi-tion. It was on June 18, 1963, that McCollum told Brownthat he no longer wanted the 4-month probationaryperiod. At the hearing, McCollum testified, regarding hisposition onMay 22 with respect to the probationaryperiod, "We have accomplished pretty much what wewanted to accomplish with the 60-day probationaryperiod because we have now been operating between fiveand six weeks ... as far as I am concerned ... that is be-hind [me]...." As mentioned, this does not show Mc-Collum'spositiononMay 22. On laboratory andwarehouse employee exclusion both parties apparentlyheld to their respective positions although they againdiscussed the matter. With respect to contract term, theunion position was for a 1-year contract, Brown sayingthat this was the policy of the International Union and hedid not know that he could get an exception. ApparentlyMcCollum was not agreeable to a 1-year period. On wagereopener the Union wanted the clause in the Delhi con-tract or a similar one. McCollum felt that his offer ofguaranteed increases based on the industry pattern wasadequate since Hess had such provisions in its Houstonand New Orleans contracts. The parties discussed clas-sifications but did not alter their respective positions,with the Union being opposed to the change proposed bythe Company. On contracting out work no agreement wasreached.McCollum stated that the only proposal evermade by the Union with respect to the Company'sproposal on contract work was that the Company wouldagree to require any contractor to pay the same rates toits personnel as were paid under the union contract withthe Company or to engage a contractor who paid theUnion's rates. On seniority, with respect to progression,the Union wanted one line and the Company at one timeagreed but then went back to two lines of progression.Apparently, on May 22, McCollum agreed to one line intheprocessdepartment.On vacationsMcCollumtestified the Union wanted a full vacation in 1964. Noagreement was reached on this. According to McCollum,"In the original proposal we had offered two weeks paythis year and two weeks vacation in 1964. Under ournew, our latest proposal, we had offered a prorated vaca-tion in 1964 to be accumulated from the date of any con-tract we entered into until January 1, 1964. So if it wasJune 1, they would have half a vacation coming. Sickleave ... we had offered ten days in our original proposalfromApril 1 to December 31 [1963].weeliminated that in our last proposal and said that wewould not give sick leave until after one year's service.We had eliminated a proposal from the old contract thatwould cover six months at full pay for industrial accidents... at this meeting [May 22] we agreed to compromisethe six months to three months...." In response to theUnion's request as to the complement of the plant, Mc-Collum said that "if it was understood that I would not beheld to these figures, I would give them what I thought,and at that meeting I gave them some approximatefigures."On May 28, 1963, the Union wrote to McCollum,referring to the May 22 meeting, "wherein you reiteratedthe demands you have heretofore made on the Union ex-cept that you indicated that you might agree to lay off nomore than twenty (20) employees without regard to theirlength of service in this same plant. For your information,theUnion cannot agree to your demands. The Unionfurther believes that your employees are entitled to workunder a contract that more nearly meets the standardsthat these same employees enjoyed under the contractbetween Delhi-Taylor Oil Corporation and this Unionand contract standards that more nearly equal the stan-dards enjoyed by employees of other Refining Companiesin the Gulf Coast area.... Please let us hope that youwill reconsider your demands and that we may come tosome agreement." ,C.The JanitorsAlthough the matter of the janitors has been heretoforementioned, we will consider it more fully at this point.For many years there has been a janitor classification atthe Corpus Christi refinery. The janitors, about six innumber, have always been Negroes.48 Since the inceptionof the Union at the refinery, the bargaining unit has in-cluded janitors and the Union has negotiated on theirbehalf.49 The job progression chart in the Delhi contract,aswell as in prior contracts, starts at laborer andprogresses to yardman and thence to higher classifica-tions. Janitors do not appear on the progression chart.Respondent called two janitors, Johnson and Jones, aswitnesses, and it was stipulated that two other janitors,46One aspect of the hiring of May 7 is referredto inResp Exh 3, aletter, datedMay 7, 1963, from Brown to McCollumInter alia,itwasstatedthereinIn our April 22, 1963 negotiations, you explainedthat the omis-sionof the classification of "Janitor" in your April 12 proposal meantthat your company proposed to reclassify these Negro Employees asoffice personnel As you remember, we opposed this action, whichwould have resulted in removing them from the recognized bargainingunitWe requested that they be reinstated in your proposed higherpaying classification of "Yardman," along with white employees inthat classificationWe are glad that you granted our request and todayreinstated the Janitors as Yardman49 Brown testified without contradiction that, during a recess of the firstday of hearing, June 18, 1963, McCollum told him that he no longerwanted the 4-month probationary period48 Johnson, a janitor who testified at the hearing, has worked at therefinery since June 1940 He was number six on the Delhi seniority listasThe basic wage rate for the three lowest paid classifications in theDelhi contract were laborer- $2 04, Janitor- $2 10-2 32, yardmen-$2 41 Johnson testified that when he started at the refinery he earned$ 30 per hour and was receiving $2.61 at the time of hearing He hadreceived wage increases in the course of his employment He was em-ployed by Hess on May 7, 1963, as a yardman Hess did not have a Janitorclassification under its operating plan 128DECISIONSOF NATIONALLABOR RELATIONS BOARDTilley and Ray, would testify to the same effect. Johnsonjoined the Union at its inception in 1941. He attendedmeetings.At various times in the 1940's and 1950's hespoke to union committeemen about advancing his wagesand progressing in classification. Apparently Johnson didnot receive any definitive answers but one of the commit-teemen said that he was sorry that Johnson was caught"in the minority side" but advised Johnson to stay in theUnion for protection against discharge. Another commit-teeman,when asked by Johnson whether it was the Com-pany or the Union that was discriminating against him,said that he did not know. Although he testified that theUnion did nothing about his inquires, Johnson remainedin the Union until 1958 or 1959. He testified that hedropped out of the Union when all dues were raised in1958 or 1959. He stated that he had never filed agrievance nor had he bid on a higher job.Jones had worked at the refinery since 1952. He was amember of the Union about 7 years and he attended onemeeting.He believed that he left the Union in 1961.Jones stated that in 1961 he had informed a union com-mitteeman, Fawcett, that he had performed pipefittingwork for 8 years at the naval base and asked Fawcettabout being promoted. What, if any, answer Fawcett gaveat the time is not clear. Apparently shortly thereafterFawcett advised Jones to get out of the Unionsince itwas not doing him any good. Jones said he was payingdues and would like to stay in. Fawcett said that he wouldtake Jones over to the company office so he could get outof the Union. He did so, and Vick, an office employee ofDelhi, prepared a letter for Jones' signature wherebyJones advised the Company that he was therebywithdrawing his membership from the Union.50 Jonesstates that subsequently another union official had triedto persuade him to rejoin the Union but he had declinedbecause he did not think that he had received a fair deal.The witness said that he had never spoken to the Com-pany about securing a higher job and that he had neverput in a bid for such a job nor had he filed a grievance.51Jones was hired by Hess in May 1963 as a yardman.In itsanswer to the instant complaint Respondentstates that the Union has not represented all employeesin the unit for purposes of collective bargaining but hasdiscriminated against certain employees as to job classifi-cation, progression, wages, and other conditions; that theUnion in negotiating with Hess has requested Hess toenter into a contract identical to its prior discriminatorycontracts and that such a contract would be violative ofthe Act and of executive order 10925.McCollum testified that sometime between March 20and 25, 1963, he decided that it was impossible for Hessto adopt the Delhi contract with the Union and that thejanitor situation was a factor in this determination. Hestates that he realized that the janitor classification didnot appear on the contract's job progression chart andthat the janitors were Negroes. McCollum asserts that hewas mindful of executive order 10925 since Hess had50Evidently the communication, addressed to the Company, wouldstop the checkoff of dues from Jones' pay.51There is no evidence that Johnson or the others had spoken to theEmployer about promotions52Respondent's answer to the instant complaint states that Respondentdid not become aware of the alleged discriminatory aspect of the Delhicontract with the Union "until shortly after April 1, 1963."53The issues between the Union and McCollum on the job progressionFederal contracts.52Admittedly, McCollum at no time called the matter ofthe janitor exclusion from the job progression chart to theattention of the Union during the series of bargainingmeetings. The matter was not discussed at these meetingsand had never been raised as an issue by either party. Mc-Collum testified that he did not want to stir up the situa-tion and had decided that the best thing was to correct thesituation and have no discussion thereon. The recordshows that in all McCollum's written contract proposalsto the Union the job progression chart started at the"yardman" classification and progressed upward. The"laborer" and "janitor" classifications in the Delhi con-tract did not appear at all in McCollum's proposed charts.The Union did not take issue with McCollum about thecharts because of the disappearance of the laborer andjanitorclassificationsalthough the most logical in-terpretation for anyone viewing McCollum's charts wasthat he was eliminating laborer and janitor classificationsand apparently having one bottom classification, yard-man, and that classification was on the chart. 53 The firstmention of janitors in the negotiationswas on April 23,1963, when the Union asked whether the janitors wouldbe returned to work as yardmen. McCollum at that timesaid that they would be returned as office or clerical em-ployees. The Union evidently opposed this action sinceitwould remove janitors from the unit, and apparentlyurged that the janitors be employed as yardmen. Sub-sequently, on May 7, the janitors were employed by Hessas yardmen.54As far as appears the only other time that the janitormatter was raised wasin a meetingbetween counsel forthe two parties sometime around the middle or latter partof April 1963 or possibly May. The evidence regardingthis discussion is so slight that it is probably fair to saythat Respondent's counsel made basically the same asser-tions made herein regarding discrimination, as describedabove, and that the union attorney denied the allegations.At the time of filing its answer in the instant case Re-spondent filed an unfair labor practice charge against theUnion that apparently was based substantially on thematters used as part of the defense in the instant case,namely union discrimination and refusal to bargain.55In its letter to McCollum on May 7, 1963, referred toabove, the Union also stated that the Union, Interna-tional and local, had a policy of nondiscrimination on theground of race, color, creed, or national origin.We now propose that this policy be included as aprovision in any collective-bargaining agreement wesignwith your company. In addition, this Unionfurther proposes that your Company promote, in ac-cordance with seniority, all Negro employees in thebargaining unit to whatever bargaining unit jobs theyare qualified to perform.Furthermore, this Union stands ready to affirma-tively cooperatein the implementationof policiesand provisions of Executive Order # 10925, and wecharts proposed by McCollum were the questions as to the number oflines of promotion thereon,including, whether there should be one or twolines of promotion in the process department.54 In the foregoing connections, see the union letter ofMay 7, 1963,Resp. Exh. 3, and McCollum's reply of May 10, Resp. Exh. 4.55This charge by the Employer was under investigation by the RegionalOffice of the Board, according to the General Counsel. DELHI-TAYLOR REFINING DIVISION129agree that recruitment,employment,and the termsand conditions of employmentof employees of theCompany shallbe in accordancewith thepurposeand provisionsof that Order.The foregoingis in the record,and at thehearing offi-cials of the Unionaffirmeda policy ofno discrimination.Ifind no reasonwhy he should not accept such declara-tions of policy as valid.Since, as will appear hereinafter,Iam of the opinion thatthe Delhicontract was not as-sumed byHess and that Hess wasnot legally obligated toassumethat contract, the rightsand wrongsthatmayhave arisenby reason of that contract and that may ormay not still exist becauseof past factors arematters ofcontract law or otherwise,and are for some authorityother thanme to adjudicate. As faras the issues in the in-stant case are concerned,I am ofthe view thatthe treat-mentof thejanitors or their inclusion or exclusion fromthe job progressionchartwerenot collective-bargainingissues between theUnionand Hess andthey were not theissuesthatseparated them.If the exclusionof thejanitorsfrom the progressionchart in theDelhi contract was oneof thereasons why Hess would not assumethat contract,itwas not the principal reason.Indeed,itwas neverstated as a reasonto the Union duringthe bargainingmeetings nor isthere any basis forconcludingthat, if thematter were an issue preventing agreement,either withrespect to provisionsof the old contract or with respectto theprovisions of a new contract, itwould not havebeenspeedily resolved by both parties.Both parties ap-pear to be committed to nondiscriminatory principles andif past situationscall forattention, the jurisdiction thereofdoes not rest with me, if for no other reason thanthe factthat neitherthe Unionnor Delhi,the former employer,are Respondents before me.CONCLUSIONSAs mentionedheretofore,Iam of the opinion that theDelhicontractwas not binding upon Hess and I amfurther of theopinion that Respondent was within its legalrights in refusing to assume the obligationsof that con-tract.As of April 1,1963, when Respondent became theownerof the Corpus Christi refinery,the wages,hours,and working conditions,as well as the otherattributes ofownership,that wereto prevail at or withrespect to therefinery,were within Respondent's control.This controlthat rested in Respondent was subjectto theprovisionsof the applicablesections of theAct, principallySection8(a)(1), (3),and (5) thereof. The Union was the collective-bargaining agent of the employees in an appropriate unit.The termson which therefinerywould operate withrespect to the employees were subject to bargainingbetween theUnionand Respondent.If the bargainingobligation werefulfilled,the termson which the refinerywould be operated would either be the termsof a contracton which the parties had mutually agreedor theterms andconditionswould bethosethatRespondent hadproposed.If the parties were unable to reach agreementafter bargaining in goodfaith,the termsproposed by theUnion wouldprevail, if at all, only by the threatof the useof, or the actual use of, whatever economic power that theUnion possessed.Without repeating here the details of the negotiationsbetween the parties, I am of the opinion that both partieswanted to negotiate a contract. Their problem was thatthey differed substantially as to major items in the con-tract. They were firm in their major positions and the bar-gaining can be described as hard bargaining.The UnionrejectedtheRespondent'scontractproposalsandRespondent would not agree to what the Union desired.In the last-mentioned connection,the evidence persuadesme that the Union basically wanted the Respondent toadopt the terms of the Delhi contract or the provisions ofthat contract that the Union considered essential to pro-tect its employee-members. On major issues the partieswere discernably apart and as far as appears they nevercame close to agreement.I have considered the various facets of the negotia-tions, including the fact that some of Respondent's laterproposals were less favorable,from the Union's stand-point, than earlier proposals. This might have been of sig-nificance if the Union had given any indication that it wasat any time prepared to accept any of the original majorproposals of Respondent but at no time was this the fact.Nor were meaningful counterproposals made by eitherparty on important issues to indicate that each or one ofthem was prepared to depart from its position to a pointsomewhat approximate to the opposing position.It is notmy function to pass upon the quality of the substantiveterms proposed by the parties in their contract negotia-tions or to express my judgment as to the fairness or un-fairness of their positions or to conclude that either orboth parties should be more yielding as to theirrequirements. 56The negotiations were no doubt complicated by thepresence of two Employers on the scene until April 1,1963. The Union was understandably concerned with thepension and other rights of the employees under the Delhicontract. Initially, at least, the relationship of Delhi andHess was not clear to the Union.The Examiner believesthat there was a misunderstanding between Brown andMcCollum on the matter of whether the only thing stand-ing in the way of agreement on Respondent's proposedcontract was the settlement of the Union's claims againstDelhi.But these various factors do not alter the fact,previously mentioned,that whatever were the Union'scontractual rights against Delhi, the terms that wouldgovern the relationship between Respondent and theUnion had to be arrived at through the bargainingprocess.I am of the opinion that on the record made in this casethe appropriate bargaining unit, previously referred to inthisDecision,included laboratory and warehouse em-ployees. If the Union had agreed with Respondent's de-mand for the exclusion of laboratory and warehouse em-ployees from the unit, there would never have been anissue as to the matter,at least between the contractingparties, and quite probably the issue would not otherwisehave risen.57However,when the Union refused to agree51N LR B v American National InsuranceCo, 343 US 39557 Possiblyremote,but at least potential would be a situation where arivalunion sought to represent the refinery employees and filed arepresentation petition with the BoardThe incumbentUnion and the em-ployer might claim that their contract barred thepetitionThepetitioningunion might counter with the contention that the contract unit was inap-propriate because of the aforementioned exclusions and hence the con-tract was no bar The outcome would depend on the evidence presentedon the issue,quite possibly in a Board hearing Another factor would bethe possibility of a Section 8(b)(I)(A) unfair labor practice charge againsttheUnion and a Section 8(a)(1) charge against the Employer by in-dividuals affected by the exclusion of warehouse and laboratory em-ployees from the contract unit Here again,the evidence would determinethe outcome 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the exclusions, Respondent insisted on its position thatthe categories aforementioned be excluded. An impassewas reached on this as well as on other issues. I believethat Respondent's insistence, to the point of impasse, onexclusion of employees from an admittedly appropriateunit, placed Respondent in an untenable legal positionand that such conduct was violative of Section 8(a)(1) and(5) of the Act.ssWe come now to the shutdown of the refinery fromApril 1 to May 7, 1963. As I view the evidence, therefinerywas shut down and the employees were ter-minated on April 1 by Delhi. Delhi took this action for avery evident reason, to wit, Delhi ceased to be the ownerof the refinery on April 1 and had no right to operate theplant and had no work for the refinery employees. It isequally clear to me that if Respondent had said to Delhi,terminate the employees on your records or show them astransferred to Hess as of April 1, and let Hess take overthe plant on April 1 in an operating condition, this wouldhave been done. The original contemplation of Delhi wasthatHess would not only take over the refinery in anoperating condition but would also take over all or mostof the employees, as well as assume the union contract.Hess, however, made it clear that it was not assuming theexisting contract.With this exception, however, Hesswas planning to, and was prepared to, operate the refineryon April 1. Hess had retained for the purpose, Maurer,the vice president of manufacturing of Delhi, as well asWarnke, the plant manager under Delhi. Various foremenand other office personnel were also retained. Theevidence leaves no doubt in my mind that if the Unionhad accepted the contract proposals of Hess at any timeup to March 25 or even March 28, 1963, Hess wouldhave operated the refinery with the former Delhi em-ployees, subject to provisions of the Hess contract withtheUnion. Indeed, Respondent had admonished theUnion that if it did not accept the Respondent's contractproposals the refinery would be shut down on April 1.In the light of the foregoing, the basic fact with whichwe must deal is that the refinery did not operate fromApril 1 to May 7, 1963, and the employees constitutingthe normal work force of the refinery did not work duringthis period, because of a decision made by Respondent.Respondent made the aforementioned decision not tooperate because the Union had rejected its contractproposals.It is Respondent's position that Delhi had operated therefinery at a loss and that if Respondent had operated theplant from April 1, 1963, on the same basis as had Delhi,Respondent would have lost substantial sums of money,about $101,920 a month. Respondent asserts that inorder to operate the refinery on a profitable basis it haddetermined that certain purchasing policies regarding rawmaterial, crude oil, and certain other operating economieshad to be effectuated. In order to accomplish the forego-ing objectives, Respondent asserts that it prepared con-tract proposals for the Union and had warned the Unionthat unless the contract was accepted by March 25, 1963,the refinery would cease operations on April 1, or, other-s"Respondent's reasons for wanting the exclusions were the fact thatsuch employees were not covered by its other union contracts elsewhere,also, Respondent, while basing the laboratory employees at the CorpusChristi refinery, stated that it planned to detail them to other locationsfrom time to time and that it would remunerate the laboratory people ac-cordingly, as to the warehouse, Respondent said that it planned to reducethe number of such employees and give the warehouseman more record-keeping duties Respondent, of course, could have filed a representationwise described, Hess would not operate the refinerybeginning on April 1. Since the Union rejected the con-tract proposed by Respondent, the predicted shutdown ornonoperation of the refinery ensued.To support its assertions that Delhi had been losingmoney in operating the refinery, Respondent relies on theDelhi financial report to the stockholders in 1962, whichhas been previously discussed in this Decision, as well asRespondent's exh. 9, Earnings Forecast for secondquarter, 1963.5" This exh. 9 is a projection preparedby Respondent to show the losses that would have beenincurred from April 1 to June 30, 1963, if Respondenthad operated the refinery on the Delhi basis.Respondent's position, further amplified, was that witha 2-year term for its proposed contract it would make longterm contracts for the purchase of crude oil and couldthereby secure the crude oil at lower cost than would bethe case with short term purchase contracts. The 2-yearcontract term would also insure continuity in refineryoperation not only because the Union would be bound tothe term of the contract but also because the contractcontained a no-strike clause. Additional economies wouldbe accomplished by reason of other provisions or condi-tions of Respondent's proposed contract, such as a freehand in weeding out undesirable employees, reducing thenumber of classifications, and so forth. With the rejectionof the contract by the Union, according to Respondent,itwas obliged not to operate the refinery if it was to avoidthe Delhi type losses as shown in the Delhi financial re-port and in exhibit 9.We will assume, arguendo, at this point, that Respond-ent's contentions aforementioned concerning losses andthe economics of the situation are correct, and that therefinery could not be operated profitably except in ac-cordance with Respondent's proposed terms. I am of theopinion, however, based on the evidence and the circum-stances in this case, that the Union and Respondent hadreached an impasse on March 28, 1963. A point of im-passe is not determined by the quantity or number ofmeetings between the parties but by the quality or con-tents of the negotiations, the surrounding circumstances,and by the approach of the parties to the bargaining is-sues. By March 28, Respondent had submitted its con-tract proposals to the Union, orally and in writing. Theproposals had been discussed and explained. Respondenthad expressly stated to the Union that its proposals werenot simply bargaining positions but that it had to have ex-actly that for which it was asking. Respondent expresslytold the Union that if its proposed contract was not ac-cepted by March 25 the refinery would shut down onApril 1 and would not operate. The Union did not acceptany of Respondent's major proposals and manifested itsrejection thereof. For instance, on March 18, the Uniontook the position,inter alia,that it would have torepresent warehouse and laboratory employees; that thecontract would have to protect the employees against thecontracting out of work; that there should not be a proba-tionary period for employees during which grievancescould not be filed; that the contract should be for a 1-yearpetition with the Board in order to have the unit issue resolved (Section9(c)(1) of the Act) or it could have proposed that the Union file such apetition, or the employees affected could have filed a petition althoughthere is not the slightest evidence that the employees in question desiredexclusion from the bargaining unit or that they did not wish to berepresented by the Unions9Hereinafter referred to as Exhibit 9 DELHI-TAYLOR REFINING DIVISION131term.At noneof the meetings was agreement manifestedagreementby theUnion was no more essential to theor was agreement approximated on the foregoing or othermajor issues. Respondent adhered to its basic proposals.On March 18 and at other times the Union proposed thatRespondent assume the Delhi contract. Respondent sub-mitted a complete contract to the Union and despitewarnings of the shutdown of the refinery as a con-sequence, the Union, after consideration by its committeeand a vote of the membership, advised Respondent inwriting that the members "have voted overwhelming notto accept the proposal. .. " Further efforts to reachagreement, including Respondent's assumption of half ofthe Delhi termination and vacation pay obligations undertheDelhi contract, were unavailing. If there was anydoubt of the deadlocked nature of the bargaining, it isdispelled by additional events. On March 28, the posi-tions of the parties were fundamentally unaltered. TheUnion was not prepared to accept the basic proposals ofRespondent and Respondent was not prepared to drop itsrequirements. Respondent stated that it had made its lastand, apparently, from Respondent's standpoint, its besteffort, in its March 25 contract proposal that the Unionhad rejected and still rejected .60 The impasse anddeadlock is underscored by the fact that with the closingof the refinery all the employees represented by theUnion were out of work and Respondent, instead ofoperating a refinery as it had planned and had intended,had a closed plant. These events brought no changes inthe respective positions regarding the terms of a contract.Subsequent negotiations simply confirmed the fact of theMarch 28 impasse. The fact that both parties, afterMarch 28 and April 1, were prepared to continue and didcontinue negotiations in an effort to break the impassethat was reached earlier does not alter the validity of theconclusion that there was an impasse in bargaining atleast by March 28.Since we have adopted, arguendo, Respondent's con-tentions that it could not operate the refinery profitablyon the basis on which Delhi had operated, but thatRespondent could operate profitably on its own proposedterms and was prepared to do so if the Union had ac-cepted those terms, there was no legal justification for thenonoperation of the refinery from April 1 to May 7,1963.When the parties reached an impasse in bargainingby March 28, 1963, the law did not require that an em-ployer in such circumstances should close its plant or thatitwas required to operate on the terms espoused by theUnion. An employer, such as Respondent, in the circum-stances described, could properly operate its plant underthe terms proposed to and rejected by the Union.61Indeed, this is precisely what Respondent did, commenc-ing on May 7, 1963. Admittedly, Respondent would haveoperated its plant on April 1 if the Union had accepted itsproposals at any time by March 28. In the circumstancesdescribed, Respondent could have operated by placinginto effect on April 1 its own terms and proposals. The80All subsequent contract proposals by Respondent were less favora-ble to the Union than the March 25 proposal and Respondent sub-sequently refused to return to the March 25 proposal as a basis fornegotiations61W W Cross and Company,77 NLRB 1162, 1165-66,enfd 174F 2d 875(C A1),N LR B v Intracoastal Terminal,Inc,286 F 2d954, 958(C A5),N LR B vU S SonicsCorp,312 F 2d 610, 615(C A 1), N LR B v Crompton-Highland Mills,Inc,337 U S 217,224-22562Occurrences subsequent to the shutdown on April I are not deter-minative of the facts and circumstances as they existed prior to or on Apriloperation than it was for the operation since May 7.There was no threat of a strike in this case. In fact, theUnion repeatedly urged that Respondent keep the plantin operation and not close down on April 1 as Respond-ent had warned that it would do. On March 25, althoughithad rejected Respondent's contract proposals, theUnion, in the same written message of rejection, statedthat "The Union pledges not to strike and urges the Com-pany not resort to lockout." During negotiations theUnion never focused either its fire or even its attentionupon the no-strike clause of Respondent's proposals. TheDelhi contract had the same no-strike proposal as wascontained in Respondent's contract proposals. Respond-ent itself did not focus attention during negotiationsupon the no-strike clause. This was not the situation onApril 1 when Respondent refused to operate its plant onits own terms.62The evidence persuades me that Respondent resortedto and used the nonoperation of its plant from April 1 asa means of compelling agreement by the Union to its con-tract terms. Respondent had first warned or threatenedthe Union that the plant would not operate on April 1 ifagreement on the proposed contract was not forthcomingby March 25. The desire, on Respondent's part, for suchan agreement is clear. When the warning and an expendi-ture of some $50,000 by Respondent regarding Delhiobligations to the Union did not accomplish the contract,then the nonoperation of the plant was placed in effect. Iam of the opinion that it is likely that a long shutdown wasnot contemplated but that it was believed that the shut-down would speedily accomplish its purpose. In this case,Iam convinced that Respondent wanted a contract withthe Union on Respondent's terms. Respondent had takenthe initiative to secure such a contract and it exerted con-siderable effort to secure that contract. In many, if not inmost employer-union situations, the Union takes the in-itiative to propose a contract and the employer, if theparties do not agree, is then quite ready to continue tooperate without any contract. Because of the circum-stances in this case it is my opinion that from March 8 toApril 1 and for some time thereafter Respondent was in-tent upon securing union agreement to its proposed con-tract and that the nonoperation of the plant was part ofthis effort. It was only later, when it became apparent thatthe closed condition of the plant had not accomplished itsobjective, that Respondent decided to operate the plantwithout a contract. This it did, beginning on May 7, 1963,and it operated along the lines proposed to the Union.The terms of the plant operation were Respondent'sterms, which were as available to Respondent on April 1as on May 7. The significant difference was that fromMarch 8 to April 1 Respondent believed and hoped thatitcould secure, and strongly wanted, the Union's agree-ment to Respondent's proposed contract. When none ofRespondent's efforts accomplished this objective, theIAfter the shutdown, the Union, on April 5, proposed a written commit-ment of a 90-day no-strike pledge pending further negotiations Therewas, however, no threat of a strike made and on April I, afterthe shut-down, the employees, with the active support of the Union, made knowntheir continued desire to work at the refinery Since May 7, 1963,Respondent has of course had no trouble in operating although it has nocontract and has no no-strike commitment from the Union for any periodAs far as appears, Respondent not only had no trouble with the Union asaforedescribed, but Respondent had no problem in its own nand aboutstarting to operating without a contract in May 1963310-5410-70-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant was operated as it could have been operated onApril 1.Since Respondent was in a position to operate the planton the terms that it had decided would avoid and cure theuneconomic type of operation under Delhi, it is actuallyunnecessary to become involved in the economics of theDelhi-type operation or in what would have happenedeconomically (as projected in exhibit 9) if Respondenthad operated in the manner in which it never intended tooperate, and in which it was not required to operate, andinwhich it never did operate. Further, Respondent wasnot faced with any type of a strike threat but wasprofferedassurances against a strike.Respondent'srefusal to operate its plant in order to compel union agree-ment to Respondent's contract, was, under the circum-stances, not a defensive but an offensive course of action.The Board has not accepted the proposition that the shut-down or the lockout is the counterpart to the right tostrike or the strike, and has limited its acceptance of theweapon to defensive situations.63 I am governed ac-cordingly.In the light of the foregoing findings and legalprecedents, it is found that the Respondent's refusal tooperate its plant from April I to May 7, 1963, constituteda violation of Section 8(a)(1), (3), and (5) of the Act.64Iconclude that (1) Respondent would have operatedthe plant on April 1 if the Union had agreed to Respond-ent'sMarch 1963 contract proposals; (2) that, under thecircumstances,Respondent could have placed itsproposals in effect on April 1 without union agreement,substantially affects the significance of some of Respond-ent's assertions regarding the economics of the plantoperation.However, we have carefully considered theentire record, and have made certain observations on theeconomic aspects.In its answer to the complaint Respondent states:... that the shutdown of the Corpus Christi refinerywas due purely to taking over the refinery for a tur-naround and because of economics and that theUnion was advised of such fact prior to the time theplant was shut down ... when it [Respondent] com-menced the turnaround, all employees of the formeremployer were employed who would accept suchemployment... .The turnaround began on May 7, 1963, and there is noclaim or evidence to show that it could not have com-menced on April 1, 1963, and that the plant complementwould not have been substantially what it was on May 7,when Respondent employed substantially all the former83Duluth Bottling Association, 48N LRB 1335,Betts Cadillac Olds,Inc , 96 NLRB 268,InternationalShoeCompany,93NLRB 907,Somerset Classics,Inc , 90 N LRB 1676, enfd 193 F 2d 613 (C A 2),Walhck and Schwalm Company,95 N LRB 1262, enfd 198 F 2d 477(C A3), Associated General Contractors,105 N LRB 767,Quaker StateOil Refining Corporation,121NLRB 334, enfd 270 F 2d 40 (C A 3),cert denied 361 US 917,Building Contractors Association of Rockford,Inc , 138 NLRB 1405,Publishers' Association of New York City,139NLRB 1092,Utah Plumbing & Heating Contractors Association,126NLRB 973, enfd 294 F 2d 165 (C A 10),Teamsters (Buffalo LinenSupply Co ),109 NLRB 447, affd 353 U S87, Leonard dlbla DavisFurniture Co v N L R B,205 F 2d 335 (C A9), Philadelphia DressJoint Board (Sidele Fashions, Inc), 133 NLRB 547, enfd 305 F 2d 825(C A 3), AmericanBrake Shoe Company,116 NLRB 820, enfd 244F 2d 489 (C A 7)64The expressed views in theDalton Brickcase,infra,N L R B vinsurance Agents' International Union,361U S 477, the SupremeCourt's decision in theBuffalo Linencase,supra,andN L R B v ErieResistor Corp,373 U S 221, present at least some challenge to the forcesof reconciliation In the present state of these decisions the ExaminerDelhi employees. The persons who would be best in-formed as to the condition of the refinery units and theneed of a turnaround were Maurer, vice president incharge of manufacturing (refinery operation) for Delhi,and Plant Manager Warnke, plus the various foremen andthe operating and maintenance employees. Prior to April1, the relationship between Maurer, Warnke, and McCol-lum on matters pertaining to the plant was a close one. Atsome meetings with the Union Maurer and Warnke worea Delhi hat and at other times, together with McCollum,they wore a Hess hat. They were being retained to run therefinery under Respondent, so their judgment and capa-bility was evidently acceptable. Respondent had equal ac-cess to the Delhi foremen that it was retaining and to theemployees. Respondent's policy in its other plants was tohave complete turnarounds of the same type as it had onMay 7 at Corpus Christi.Respondent offered testimony that sometime betweenApril 1 and May 7 gasoline prices had advanced. But thiswould appear to be a normal aspect of the oil business andsomething to be anticipated from time to time. Gasolineprices move in both directions at various irregular inter-vals.The movement of the gasoline price after the shut-down did not cause the shutdown, and, had the plant beenin operation, the advance in price would have had nomaterial significance. Respondent was aware of the stateof the gasoline market when it purchased the refinery anditsclear intention was to operate the plant before andwithout regard to any advance in gasoline prices afterApril 1. If the price of gasoline had advanced on April 2or 3, after the shutdown, it is very doubtful, in view of theevidence in this case, that the plant would have reopenedon these dates. I am not persuaded that the price ofgasoline was the determining factor why the plant did notopen on April 1 but did open on May 7.The principal witness for Respondent, McCollum, atone point was explaining how the crude oil prices used inRespondent's projection of earnings for the secondquarter, 1963, Respondent's exh. 9, were arrived atand why particular prices of crude oil were projected. Hestated: "Crude oil postings change very seldom. So thesepostings were the postings in effect back in March [ 1963]when this [the projection] was made up."65 In a later por-tion of his testimony, the witness,in statingthat theeconomics of the situation had changed between April 1when Respondent shut down the plant and May 7 whenitreopened it, testified that a company had reduced itscrude oil posted price so that Respondent was buying onetype of its crude oil at 12 cents a barrel less than thewould have been inclined to confine his finding of a violation, with respectto the Respondent's refusal to operate, to Section 8(a)(1) of the Actalthough for all practical purposes the remedy thereof would have beenthe same Section 8(a)(1) proscribes interference with the rights grantedby Section 7 We encounter "motive" and "good faith" in Section 8(a)(3)and (5), respectively It is axiomatic that under Section 8(a)(I) an em-ployer maynot state to his employeesthat he willnot operate his plant orthat he willclose the plantif the employeesjoin a union We submit thatthere is an inconsistency in proscribingsuch conduct,but then, when theemployees join the union and bargain through the union as agents, the verypurpose ofjoining a unions sanction the right of the employer to refuse tooperate the plant unless the (employees)union relinquishesits bargainingdemands and accepts those of the employer, absent special defensive cir-cumstances CfN L R B v Dalton Brick & Tile Corporation,301 F 2d886 (C A 5)s5The projection was made under McCollum's direction by Buckley,products coordinator for Delhi, and two othermen, atleast one of whomcame from Respondent's Perth Amboy plant Buckley testified that theExhibit, the projection, was prepared during the last week of March DELHI-TAYLOR REFINING DIVISION133March posted price. The posting aforementioned wasreduced about April 4 or 5, retroactive to April 1. Thesigningof the contract by the Union on March 25 or 28or earlier, to avoid the threatened shutdown on April 1,however, would have kept the plant operating before anydrop in prices and the subsequent market conditions,whether up or down, would have been the normal condi-tions of the business Further,itisnot clear why,prescinding from the March bargaining, if the drop inprice of one type of crude oil was a significant factor inreopening the plant, the reopening was delayed for abouta month after the price drop.The witness, McCollum, testified at another point that"During this period of this projection, of course, we . .have been shut down most of the time up to now, and wewere able to buy [and did buy, as the witness later stated]850,000 barrels of gasoline in the Corpus Christi area atten cents a barrell less than we figure our costs if we makeitat our plant " It is apparent from the above testimony,that the purchase situation mentioned occurred after theApril 1 shutdown and even after the projection itself wasprepared. Consequently, it would not have motivated theshutdown.Moreover, the purchase situation regardinggasolineoccurred prior toMay 7 when the plantreopened and commenced the turnaround preparatory toproduction. ssOther than as stated, there are no details in the recordregarding the 850,000 barrels of gasoline referred to byMcCollum. Apparently, since Respondent was not goingto and did not operate under the Delhi standards but wasgoing to and did operate according to its own economizedpurchasing, production, and marketing policies, and withlower crude oil prices, its costs of production were higherthan gasoline that it purchased from a seller or sellers whopresumably produced and sold their product at a profit.This, too, occurred when gasoline prices were advancingor had advanced, a condition that, at least according toclassical free competitive market principles, would in-dicate rising or increased demand for gasoline in a seller'smarket. Perhapsit isbetter to buy gasoline at wholesalethan to manufacture it. Whatever the foregoing indicates,Ido not conclude that, in the circumstances of the casebefore me, it supports Respondent's defense as to theshutdown on April 1 and the reopening on May 7.With reference to Respondent's exhibits 9, 11, 12, theprojection exhibits, they are principally based on Delhi'soperation but plus some Hess elements. Under operatingcosts, a higher Hess depreciation figure is used on thesame equipment than was used by Delhi. Apparently thisis justified on the basis that Delhi was depreciating theequipment over a long period and Hess could then showa higher depreciation for the last period. But on operatingexpense, which would include wages, the Delhi figuresare used although Hess reduced salaried personnel from72 to 42 and contemplated other economies in operatingexpenses. In fact, Respondent was requiring 2 months to4 months to weed out personnel from the production andmaintenance force. A more accurate projection for thesecond quarter would reflect theseeconomies.Respond-ent shows the various crude oils and their cost, plus alarge volume of McComb crude that was not used by norwas it available to Delhi. The producers of McComb arethree companies, one of whom is Hess. The price shownon exhibit 9 for the McComb crude is the highest price ofall the crudes so shown. In effect, this is a cost of rawmaterial reflecting a sale by Hess to itself at a relativelyhigh price. On finished products, the exhibit shows thatthe largest amount of gasoline went to Hess' own brand,and this gasoline shows the highest octane rating and thelowest price of the gasoline to be sold.67 If the price ofthis gasoline were further lowered the net loss shown bythe exhibit would be higher, of course, and the reversewould also be true. Prices that may be responsive to agasoline price war would not be normal prices over a longperiod. A lower price to Hess than to the other customerfor no. 2 is also shown and this product is not, as far as ap-pears, a party to a price war.If some of the less persuasive aspects of Respondent'sprojection for the second quarter are passed over, theprojection is at most an argument for operating the planton a somewhat different basis than did Delhi. But I, aspreviously mentioned, do not believe that Respondentwas obliged to follow the Delhimodus operandior toadopt the union contract or to prove by means of a projec-tion that if it used the Delhi figures, a loss would ensue.Although Respondent has emphasized its departurefrom the Delhi past, it also appears that Respondent tookover and assumed a number of Delhi contracts with thirdparties, both with respect to the purchases of raw materi-als from such parties and the supplying of manufacturedproducts to such parties. The record indicates the natureof and the details of some of these contracts but regardingother such contracts the record shows only that they werepurchase and sale contracts assumed by Respondent inits agreement with Delhi. The paucity of information re-garding certain of the aforementioned contracts arose inthe first instance from Respondent's refusal to producethe same at the hearing.The Respondent, as previously stated, has stressed thenecessity of making long term 2-year oil purchase con-tracts and has coupled with this the requirement for equalstability of labor relations during the 2-year period. Thepicture conveyed was that Respondent could not commititself to a 2-year purchase contract if its plant could not bedepended upon to operate without interruption for 2years. It is to be noted, however, that on March 8, 12,and 25, 1963, the contracts proposed by Respondent tothe Union included article I of the Delhi contract. Thechange in the article was limited to changing the date ofthe contract term from, March 12, 1962- March 12,1964, to June 1, 1963 - June 1, 1965. Article I, however,provides for two wage reopenings, one, on 60 days'notice, "prior to the end of one year from date of thisagreement," and the second, on 60 days' notice, "at orafter one year from the date of this agreement and prior tothe end of the second year." It is further provided in thesame article that if the parties do not reach agreement onthe matter of a general wage adjustment, within 60 daysof the above wage reopenings, the no-strike provision ofthe contract is not applicable and the Union shall be freeto strike. If the Union had accepted the proposed con-tract on March 8, 12, or 25 it could have given a 60-daynotice of wage reopening on June 2, 1963, and if agree-ment was not reached within 60 days of its notice, it couldhave struck. The guaranteed stability for 2 years whichRespondent states was necessary could therefore have56McCollum referred to the fact that it could buy gasoline cheaperprojection shows a Delhi figure for such lead as $144,222 which Hessthan it could make it in its April 12 letter to the Union61Tetraethyl lead is a salient factor in the octane rating of gasoline Theshows as increased for the second quarterto $154,700 134DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen as little as 4 months under Respondent's ownoriginal contract proposals.The contractualcommitmentsfor the purchase of rawmaterialsand the sale of finished products, whichRespondent asserts it wasunwillingto undertake withoutabsolute assurance of labor stability in its own plant, donot appear to have been as drastic as McCollum'stestimony implied. A provision of a contract that Re-spondent took over from Delhi regarding Kyso Swedencrude oil,68 refers to Prevention of Performence. Itreads:Neither party shall be liable for loss, damage, claimsor demands of any nature ... suffered by the otherparty due to defaults in performance ... wheneverperformance in the customary manner is preventedby fires; war ... labor difficulties (whether or not in-volving a party's employees) ... or any causereasonably beyond its control. . .The requirement that any cause be remedied withall reasonable dispatch shall not require the settle-ment of labor difficulties by acceding to the demandsof the opposing party or parties.Buckley, products coordinator for Delhi and then forRespondent, was one of Respondent's witnesses. Hetestified after the aforementioned provisions were readinto the record, that the performance clause was standardin all the contracts he had seen.There are otherindicationsin the record that Respond-ent was not in the rigid position that it claimed elsewherein the record. Buckley testified:Iunderstand that the crude swaps that Mr. McCol-lum testified to, that he was anticipating making, thelong range crude contracts, that several of these weredone, and that this laid this crude in during the monthof June, that we did take it at a much more ad-vantageous price.Earlier testimony by McCollum regarding swaps andother mattersin the oil businessconfirms the flexible andnonrigidaspect of matters of purchase, sale, and trade inthat industry. Thus,... most refining companies are buying crudes andsometimesthey find themselves with crudes on acontract basis that through market changes or otherthings are not the most attractive crudes that theycan find. But they are stuck with it on a contract.So, manytimesthe crude trader for an oil companywill be able to go out and trade that crude off tosomebody else that has a plant where it fits a little bitbetter and get another crude in to fit the equipmentwe have to run the crude through out here, whereyou can make more money out of it... .So that we have been working on trades, of tradingoff crude oilas one crude againstanother. . . . [Thewitness alsoexplained that trades are made to savetransportation costs. A refinery in Corpus Christi is,for instance,sellingin Texas City and a Texas Cityrefineryis sellingin Corpus Christi. If each companywas paying 12 cents a barrel transportation cost theymight work out a trade, "you trade the crudes andsplit thesaving ... soeach company has made sixcentsa barrel bymaking atrade like this...."]68Kyso is StandardOil Co ofKentucky Sweden is a type of crude oilKyso Sweden is listed on Resp Exh 9, the projetionWith respect to Respondent's contention that the em-ployees' and the Union's request for reinstatement of theemployees on April 1, 1963, after they were terminatedearlier on the same date was not unconditional, I do notagree. The evidence previously set forth persuades methat the request was unconditional and that the em-ployees and the Union wanted the employees to work asmuch on April 1 as on May 7 when they were given theopportunity to return. There never was a strike and nothreat of a strike.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that itcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.With respect to the unlawful refusal to bargain, it isrecommended that Respondent, upon request, bargaincollectively with the Union and, ifan understanding isreached, that such understanding be embodiedin a signedagreement.Since it has been found that the failure to operate theplant from April 1, 1963, to May 7, 1963, and the threatthereof, constituted interference with the rights of em-ployees under Section 8(a)(1) of the Act and that thesame conduct constituted a violation of Section 8(a)(3)and (5) of the Act, it will be recommended that Respond-ent make whole the employees for any loss of earningsthey may have incurred by reason of Respondent's unfairlabor practices. The payment to each of the employeeswill bea sumof money equal to the amount he normallywould have earned as wages from April 1, 1963, to thedate of the offer of hiring, which was apparently on May7, 1963, less hisnet earningsduring the said period, withthe computation on a quarterly basis,69 and with interestas prescribedinIsisPlumbing & Heating Co.,138NLRB 716. It is also recommended that in the foregoingmatters, suitable account is to be taken for the exclusionfrom the computation, in whole or in part, of any em-ployee who by reason of age, physical condition, or otherlegitimate factor would not have been employed fromApril 1, 1963, to May 7, 1963, even if Respondent hadoperated the plant during that period.CONCLUSIONS OF LAW1.Respondentisengagedin commerce within themeaning of the Act.2.By failure and refusal to hire the employees of theCorpus Christi refinery and to operate the refinery fromApril 1, 1963, to May 7, 1963, and by threatening to dothe foregoingunlessthe Union agreed to Respondent'scontract proposals or because the Union failed to soagree,Respondent has interfered with, restrained, andcoerced the employees in violation of Section 8(a)(1) oftheAct, and has discriminated against employees inviolation of Section 8(a)(3) of the Act, and has refused tobargain in violation of Section 8(a)(5) of the Act.3.The unfair labor practices affect commerce withinthe meaningof the Act.[Recommended Order omitted from publication.]69F W Woolworth Company,98 N LRB 289,291-294